

114 HR 5780 IH: To provide greater conservation, recreation, economic development and local management of Federal lands in Utah, and for other purposes.
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5780IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mr. Bishop of Utah (for himself and Mr. Chaffetz) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo provide greater conservation, recreation, economic development and local management of Federal
			 lands in Utah, and for other purposes.
	
 1.Short titleThe Act may be cited as the Utah Public Lands Initiative Act. 2.Table of ContentsThe table of contents for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Definitions.
				Division A—Conservation
				Title I—Wilderness
				Sec. 101. Wilderness designations.
				Sec. 102. Maps and legal descriptions.
				Sec. 103. Wilderness administration.
				Sec. 104. Water rights.
				Sec. 105. Military overflights.
				Sec. 106. Adjacent management.
				Sec. 107. Indian rights.
				Sec. 108. Acquisition of land and interests in land.
				Sec. 109. Wilderness release.
				Sec. 110. Airsheds.
				Title II—National Conservation Areas
				Sec. 201. National Conservation Areas.
				Sec. 202. Map and legal description.
				Sec. 203. Administration of National Conservation Areas.
				Sec. 204. General provisions.
				Sec. 205. Additional purpose for Docs Valley, Stone Bridge Draw, Stuntz Draw, Beach Draw, and
			 Diamond Mountain National Conservation Areas.
				Sec. 206. Additional purpose for Colorado River National Conservation Area.
				Title III—Watershed Management Areas 
				Sec. 301. Watershed Management Areas.
				Sec. 302. Administration of Watershed Management Areas.
				Sec. 303. General provisions.
				Title IV—Special Management Areas
				Sec. 401. High Uintas Special Management Area.
				Sec. 402. High Uintas Special Management Area map and legal description.
				Sec. 403. Administration of the High Uintas Special Management Area.
				Sec. 404. High Uintas Special Management Area general provisions.
				Sec. 405. Little West Fork Blacks Fork Special Management Area.
				Sec. 406. Administration of Little West Fork Blacks Fork Special Management Area.
				Sec. 407. Little West Fork Blacks Fork Special Management Area general provisions.
				Sec. 408. Desolation Canyon, Nine Mile Canyon, White River and Books Cliffs Sportsmen’s Special
			 Management Areas.
				Sec. 409. Desolation Canyon, Nine Mile Canyon, White River and Books Cliffs Sportsmen’s Special
			 Management Area map and legal description.
				Sec. 410. Administration of the Desolation Canyon, Nine Mile Canyon, and White River Special
			 Management Areas.
				Sec. 411. Desolation Canyon, Nine Mile Canyon, and White River Special Management Area general
			 provisions.
				Sec. 412. Book Cliffs Sportsmens Special Management Area additional provisions.
				Sec. 413. Book Cliffs Sportsmen’s Special Management Area Advisory Committee.
				Title V—Arches National Park Expansion
				Sec. 501. Arches National Park expansion.
				Title VI—Jurassic National Monument
				Sec. 601. Jurassic National Monument.
				Title VII—Wild and Scenic Rivers
				Sec. 701. Wild and scenic rivers.
				Title VIII—Ashley Karst National Geologic and Recreation Area
				Sec. 801. Ashley Karst National Geologic and Recreation Area.
				Sec. 802. Map and legal description.
				Sec. 803. Administration.
				Sec. 804. General provisions.
				Division B—Innovative Land Management, Recreation and Economic Development
				Title I—School Trust Land Consolidations
				Sec. 101. Findings and purpose.
				Sec. 102. Definitions.
				Sec. 103. Exchange of land; reservation of interests.
				Sec. 104. Withdrawal of Federal lands prior to exchange.
				Sec. 105. National Environmental Policy Act of 1969 and Federal Land Policy and Management Act of
			 1976 compliance.
				Sec. 106. Status and management of land after exchange.
				Sec. 107. Book Cliffs Conservation Area.
				Title II—Goblin Valley State Park
				Sec. 201. Land conveyance.
				Sec. 202. Cooperative Management of Goblin Valley.
				Title III—Price Canyon State Forest
				Sec. 301. Definitions.
				Sec. 302. Exchange of land.
				Sec. 303. Livestock grazing.
				Title IV—Deer Lodge Land Exchange
				Sec. 401. Definitions.
				Sec. 402. Land exchange.
				Title V—Scofield Land Transfer
				Sec. 501. Short title.
				Sec. 502. Definitions.
				Sec. 503. Conveyance of Scofield Project Land.
				Title VI—Land Conveyances 
				Sec. 601. Land conveyances.
				Title VII—Land Disposals
				Sec. 701. Land disposals.
				Title VIII—Recreation Zones
				Sec. 801. Establishment.
				Sec. 802. Map and legal description.
				Sec. 803. Goldbar Recreation Zone management.
				Sec. 804. Monitor and Merrimac Recreation Zone management.
				Sec. 805. Klondike Recreation Zone management.
				Sec. 806. Big Flat Recreation Zone management.
				Sec. 807. Mineral Canyon Recreation Zone management.
				Sec. 808. Dee Pass and Utah Rims Recreation Zone management.
				Sec. 809. Yellow Circle and Cameo Cliffs Recreation Zone management.
				Sec. 810. Jensen Hills Recreation Zone additional provisions.
				Sec. 811. Red Mountain Recreation Zone management.
				Sec. 812. Devils Hole Recreation Zone management.
				Sec. 813. Bourdette Draw Recreation Zone additional provisions.
				Sec. 814. Red Wash Recreation Zone additional provisions.
				Sec. 815. Hole-in-the-Rock Trail.
				Sec. 816. Recapture Canyon.
				Sec. 817. Big Burrito Non-Motorized Trail.
				Title IX—Red Rock Country Off-Highway Vehicle Trail 
				Sec. 901. Definitions.
				Sec. 902. Designation.
				Sec. 903. Management.
				Title X—Long-Term Indian Economic Development Certainty 
				Sec. 1001. Indian economic development in San Juan County, Utah.
				Sec. 1002. Ute Indian Tribe Economic Development Area.
				Sec. 1003. Water study for Uintah and Duchesne Counties.
				Title XI—Long-Term Energy Development Certainty in Utah
				Sec. 1101. Sense of Congress.
				Sec. 1102. Actions to expedite energy-related projects.
				Sec. 1103. Permitting and regulatory programs.
				Sec. 1104. Judicial review.
				Sec. 1105. Completion of administrative land exchange process.
				Title XII—Long-Term Travel Management Certainty
				Sec. 1201. Rights-of-way for certain roads.
				Sec. 1202. Grand County Council recommendations for certain roads.
				Sec. 1203. Uintah County road certainty.
				Title XIII—Long-Term Grazing Certainty
				Sec. 1301. Current permitted use.
				Sec. 1302. Bighorn sheep.
				Sec. 1303. Protection of grazing lands.
				Division C—Local Participation 
				Title I—Local participation and planning
				Sec. 101. Public Lands Initiative Planning and Implementation Advisory Committee.
				Division D—Bear Ears National Conservation Area
				Title I—Bears Ears National Conservation Area
				Sec. 101. Findings.
				Sec. 102. Establishment.
				Sec. 103. Map and legal description.
				Sec. 104. Administration of Bear Ears National Conservation Area.
				Sec. 105. General provisions.
				Sec. 106. Cooperating agencies.
				Sec. 107. Bears Ears Tribal Commission.
				Sec. 108. Tribal employment.
				Sec. 109. Tribal liaison.
				Sec. 110. Bears Ears Advisory Committee.
			
 3.DefinitionsIn this Act: (1)Federal landThe term Federal land means the lands or interests in land under the jurisdiction of the Department of the Interior or the Department of Agriculture, except such term does not include land the title to which is held in trust by the United States for the benefit of a tribe or an individual or is held in fee by a tribe or individual subject to a restriction by the United States against alienation.
 (2)TribeThe term Tribe means a federally recognized Indian tribe (including a pueblo). (3)TribalThe term Tribal means of or pertaining to a tribe.
 (4)Water resource facilitiesThe term water resource facilities means irrigation and pumping facilities, reservoirs, water conservation works, aqueducts, canals, ditches, pipelines, wells, hydropower projects, transmission and other ancillary facilities, and other water diversion, storage, and carriage structures.
			AConservation
			IWilderness
 101.Wilderness designationsIn furtherance of the purposes of the Wilderness Act, and subject to valid existing rights, including the rights of a tribe, the following areas of the State of Utah are designated as wilderness and as components of the National Wilderness Preservation System pursuant to the Wilderness Act (16 U.S.C. 1131 et seq.).
 (1)Candland MountainCertain Federal land in Emery County managed by the United States Forest Service comprising approximately 12,330 acres, as generally depicted on the Utah PLI Wilderness Map dated June 30, 2016, which shall be known as the Candland Mountain Wilderness.
 (2)Desolation CanyonCertain Federal land in Duchesne, Uintah, Carbon, Emery, and Grand Counties managed by the Bureau of Land Management comprising approximately 458,413 acres, as generally depicted on the Utah PLI Wilderness Map dated June 30, 2016, which shall be known as the Desolation Canyon Wilderness.
 (3)High UintaCertain Federal land in Duchesne, Summit, and Uintah Counties, managed by the United States Forest Service comprising approximately 28,293 acres, as generally depicted on the Utah PLI Wilderness Map dated June 30, 2016, which shall be known as the High Uinta Wilderness.
 (4)Mancos MesaCertain Federal land in San Juan County, managed by the Bureau of Land Management and the National Park Service comprising approximately 95,605 acres, as generally depicted on the Utah PLI Wilderness Map dated June 30, 2016, which shall be known as the Mancos Mesa Wilderness.
 (5)Cheesebox CanyonCertain Federal land in San Juan County managed by the Bureau of Land Management comprising approximately 14,441 acres, as generally depicted on the Utah PLI Wilderness Map dated June 30, 2016, which shall be known as the Cheesebox Canyon Wilderness.
 (6)Butler WashCertain Federal land in San Juan County managed by the Bureau of Land Management comprising approximately 27,813 acres, as generally depicted on the Utah PLI Wilderness Map dated June 30, 2016, which shall be known as the Butler Wash Wilderness.
 (7)Dark canyonCertain Federal land in San Juan County managed by the Bureau of Land Management comprising approximately 72,990 acres, as generally depicted on the Utah PLI Wilderness Map dated June 30, 2016, which shall be known as the Dark Canyon Wilderness.
 (8)Behind the RocksCertain Federal land in San Juan and Grand Counties managed by the Bureau of Land Management comprising approximately 13,024 acres, as generally depicted on the Utah PLI Wilderness Map dated June 30, 2016, which shall be known as the Behind the Rocks Wilderness.
 (9)Bridger Jack MesaCertain Federal land in San Juan County managed by the Bureau of Land Management comprising approximately 6,009 acres, as generally depicted on the Utah PLI Wilderness Map dated June 30, 2016, which shall be known as the Bridger Jack Mesa Wilderness.
 (10)Cedar MesaCertain Federal land in San Juan County managed by the Bureau of Land Management comprising approximately 223,566 acres, as generally depicted on the Utah PLI Wilderness Map dated June 30, 2016, which shall be known as the Cedar Mesa Wilderness.
 (11)Mikes CanyonCertain Federal land in San Juan County managed by the Bureau of Land Management and the National Park Service comprising approximately 30,549 acres, as generally depicted on the Utah PLI Wilderness Map dated June 30, 2016, which shall be known as the Mikes Canyon Wilderness.
 (12)Mule CanyonCertain Federal land in San Juan County, Utah managed by the Bureau of Land Management comprising approximately 5,858 acres, as generally depicted on the Utah PLI Wilderness Map and dated June 30, 2016, which shall be known as the Mule Canyon Wilderness.
 (13)Marsh PeakCertain Federal land in Uintah County managed by the United States Forest Service comprising approximately 15,031 acres, as generally depicted on the Utah PLI Wilderness Map dated June 30, 2016, which shall be known as the Marsh Peak Wilderness.
 (14)Cliff PeakCertain Federal land in Uintah and Duchesne Counties managed by the United States Forest Service comprising approximately 9,153 acres, as generally depicted on the Utah PLI Wilderness Map dated June 30, 2016, which shall be known as the Cliff Peak Wilderness.
 (15)Bull CanyonCertain Federal land in Uintah County, Utah managed by the Bureau of Land Management comprising approximately 599 acres, as generally depicted on the Utah PLI Wilderness Map and dated June 30, 2016, which shall be known as the Bull Canyon Wilderness.
 (16)White CanyonCertain Federal land in San Juan County managed by the Bureau of Land Management comprising approximately 18,886 acres, as generally depicted on the Utah PLI Wilderness Map dated June 30, 2016, which shall be known as the White Canyon Wilderness.
 (17)Mexican MountainCertain Federal land in Emery County managed by the Bureau of Land Management comprising approximately 84,976 acres, as generally depicted on the Utah PLI Wilderness Map dated June 30, 2016, which shall be known as the Mexican Mountain Wilderness.
 (18)Sids MountainCertain Federal land in Emery County managed by the Bureau of Land Management comprising approximately 82,406 acres, as generally depicted on the Utah PLI Wilderness Map dated June 30, 2016, which shall be known as the Sids Mountain Wilderness.
 (19)Muddy CreekCertain Federal land in Emery County managed by the Bureau of Land Management comprising approximately 72,400 acres, as generally depicted on the Utah PLI Wilderness Map dated June 30, 2016, which shall be known as the Muddy Creek Wilderness.
 (20)San Rafael ReefCertain Federal land in Emery County managed by the Bureau of Land Management comprising approximately 54,284 acres, as generally depicted on the Utah PLI Wilderness Map dated June 30, 2016, which shall be known as the San Rafael Reef Wilderness.
 (21)Crack Canyon WildernessCertain Federal land in Emery County managed by the Bureau of Land Management comprising approximately 27,191 acres, as generally depicted on the Utah PLI Wilderness Map dated June 30, 2016, which shall be known as the Crack Canyon Wilderness.
 (22)Devils CanyonCertain Federal land in Emery County managed by the Bureau of Land Management comprising approximately 8,652 acres, as generally depicted on the Utah PLI Wilderness Map dated June 30, 2016, which shall be known as the Devils Canyon Wilderness.
 (23)Nelson MountainCertain Federal land in Emery County managed by the United States Forest Service comprising approximately 12,856 acres, as generally depicted on the Utah PLI Wilderness Map dated June 30, 2016, which shall be known as the Nelson Mountain Wilderness.
 (24)William Granstaff CanyonCertain Federal land in Grand County managed by the Bureau of Land Management comprising approximately 8,420 acres, as generally depicted on the Utah PLI Wilderness Map dated June 30, 2016, which shall be known as the William Granstaff Canyon Wilderness.
 (25)Mill Creek CanyonCertain Federal land in Grand County managed by the Bureau of Land Management comprising approximately 12,357 acres, as generally depicted on the Utah PLI Wilderness Map dated June 30, 2016, which shall be known as the Mill Creek Canyon Wilderness.
 (26)Labyrinth CanyonCertain Federal land in Grand and Emery Counties managed by the Bureau of Land Management comprising approximately 56,688 acres, as generally depicted on the Utah PLI Wilderness Map dated June 30, 2016, which shall be known as the Labyrinth Canyon Wilderness.
 (27)CanyonlandsCertain Federal land in San Juan County managed by the National Park Service comprising approximately 257,606 acres, as generally depicted on the Utah PLI Wilderness Map dated June 30, 2016, which shall be known as the Canyonlands Wilderness.
 (28)ArchesCertain Federal land in Grand County managed by the National Park Service comprising approximately 63,808 acres, as generally depicted on the Utah PLI Wilderness Map dated June 30, 2016, which shall be known as the Arches Wilderness.
 (29)Fisher TowersCertain Federal land in Grand County managed by the Bureau of Land Management comprising approximately 1,190 acres, as generally depicted on the Utah PLI Wilderness Map dated June 30, 2016, which shall be known as the Fisher Towers Wilderness.
 (30)Mary Jane CanyonCertain Federal land in Grand County managed by the Bureau of Land Management comprising approximately 13,574 acres, as generally depicted on the Utah PLI Wilderness Map dated June 30, 2016, which shall be known as the Mary Jane Canyon Wilderness.
 (31)Granite CreekCertain Federal land in Grand County managed by the Bureau of Land Management comprising approximately 25,104 acres, as generally depicted on the Utah PLI Wilderness Map dated June 30, 2016, which shall be known as the Granite Creek Wilderness.
 (32)Book CliffsCertain Federal land in Grand County managed by the Bureau of Land Management comprising approximately 175,490 acres, as generally depicted on the Utah PLI Wilderness Map dated June 30, 2016, which shall be known as the Book Cliffs Wilderness.
 (33)WestwaterCertain Federal land in Grand County, Utah managed by the Bureau of Land Management comprising approximately 32,954 acres, as generally depicted on the Utah PLI Wilderness Map and dated June 30, 2016, which shall be known as the Westwater Wilderness.
 (34)Beaver CreekCertain Federal land in Grand County managed by the Bureau of Land Management comprising approximately 48,416 acres, as generally depicted on the Utah PLI Wilderness Map dated June 30, 2016, which shall be known as the Beaver Creek Wilderness.
 (35)Mount PealeCertain Federal land in San Juan County managed by the United States Forest Service comprising approximately 4,302 acres, as generally depicted on the Utah PLI Wilderness Map dated June 30, 2016, which shall be known as the Mount Peale Wilderness.
 (36)Hammond CanyonCertain Federal land in San Juan County managed by the United States Forest Service comprising approximately 7,593 acres, as generally depicted on the Utah PLI Wilderness Map dated June 30, 2016, which shall be known as the Hammond Canyon Wilderness.
 (37)Arch CanyonCertain Federal land in San Juan County managed by the United States Forest Service comprising approximately 4,376 acres, as generally depicted on the Utah PLI Wilderness Map dated June 30, 2016, which shall be known as the Arch Canyon Wilderness.
 (38)DinosaurCertain Federal land in Uintah County managed by the National Park Service comprising approximately 52,348 acres, as generally depicted on the Utah PLI Wilderness Map dated June 30, 2016, which shall be known as the Dinosaur Wilderness.
 (39)Cedar MountainCertain Federal land in Emery County managed by the Bureau of Land Management comprising approximately 17,355 acres, as generally depicted on the Utah PLI Wilderness Map dated June 30, 2016, which shall be known as the Cedar Mountain Wilderness.
 (40)Indian CreekCertain Federal land in San Juan County managed by the Bureau of Land Management and the United States Forest Service comprising approximately 6,562 acres, as generally depicted on the Utah PLI Wilderness Map dated June 30, 2016, which shall be known as the Indian Creek Wilderness.
 (41)Steer GulchCertain Federal land in San Juan County managed by the United States Forest Service comprising approximately 25,094 acres, as generally depicted on the Utah PLI Wilderness Map dated June 30, 2016, which shall be known as the Steer Gulch Wilderness.
					102.Maps and legal descriptions
 (a)In generalNot later than two years from the date of enactment of this Act, the Secretary of the Interior and the Secretary of Agriculture as appropriate shall file a map and legal description of each of the wilderness areas with the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate.
 (b)Force and effectEach map and legal description submitted under this section shall have the same force and effect as if included in this title, except that the Secretary of the Interior and the Secretary of Agriculture as appropriate may make any minor modifications of any clerical or typographical errors in the map or legal description provided that prior to any modifications, clerical or typographical changes, these changes are reported to the State of Utah and the affected county.
 (c)Public availabilityA copy of the map and legal description shall be on file and available for public inspection in the appropriate offices of the Bureau of Indian Affairs, the Bureau of Land Management, the National Park Service, and the United States Forest Service.
					103.Wilderness administration
 (a)In generalSubject to valid existing rights, including the rights of a tribe, each wilderness area established under section 101 shall be administered by the Secretary of the Interior or the Secretary of Agriculture as appropriate in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except that—
 (1)any reference in that Act to the effective date shall be considered to be a reference to the date of enactment of this Act; and
 (2)with respect to wilderness areas that are administered by the Secretary of the Interior, any reference in the Wilderness Act to the Secretary of Agriculture shall be considered to be a reference to the Secretary of the Interior.
 (b)Fire, insects, and diseaseIn accordance with section 4(d)(1) of the Wilderness Act, the relevant Secretary may take such measures in each wilderness area necessary to control of fire, insects, and disease (including, as the relevant Secretary determines to be appropriate, the coordination of such activities with a State, tribe, or local agency).
 (c)Wildfire management operationsNothing in this title precludes a Federal, State, tribal, or local agency from conducting wildfire management operations (including operations using aircraft or mechanized equipment).
					(d)Livestock
 (1)GrazingThe grazing of livestock in each wilderness area, if established before the date of enactment of this Act, shall continue, subject to reasonable rules and regulations as prescribed by the relevant Secretary, in accordance with—
 (A)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)); and (B)the guidelines set forth in Appendix A of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (House Report 101–405).
 (2)Utah Department of Agriculture and FoodIn instances in which historic grazing areas, access, or use is disputed by the grazing permittee, data and information provided by the Utah Department of Agriculture shall be given consideration by the relevant Secretary to establish historic grazing areas, locations, or use.
 (e)Outfitting and guide activitiesIn accordance with section 4(d)(6) of the Wilderness Act (16 U.S.C. 1133(d)(5)), commercial services (including authorized outfitting and guide activities) within the wilderness areas are authorized to the extent necessary to realize the recreational purposes of the areas.
 (f)AccessIn accordance with section 5(a) of the Wilderness Act (16 U.S.C. 1134(a)), the relevant Secretary shall provide the owner of State, tribal or private property within the boundary of a wilderness area access to the property.
 (g)Wildlife water development projectsThe relevant Secretary shall allow existing water structures and facilities for wildlife water development projects, including guzzlers, in the wilderness areas designated by this title.
 (h)Fish and wildlifeNothing in this title affects the jurisdiction of the State of Utah with respect to the management of fish and wildlife on Federal land in the State, including the regulation of hunting, fishing, and trapping within the wilderness areas.
 (i)WithdrawalsSubject to valid existing rights, all public land within the areas established as wilderness under this title, including any land or interest in land that is acquired by the United States within the wilderness areas after the date of enactment of this Act, is withdrawn from—
 (1)entry, appropriation or disposal under the public land laws; (2)location, entry, and patent under the mining laws; and
 (3)operation of the mineral leasing, mineral materials, and geothermal leasing laws. (j)Trail and fence maintenanceThe relevant Secretary shall maintain trails and fence lines located within the wilderness areas designated by this title, in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.).
					104.Water rights
 (a)Statutory constructionNothing in this title— (1)shall constitute either an express or implied reservation by the United States of any water rights with respect to the wilderness areas designated by section 101;
 (2)affects any water rights in the State of Utah existing on the date of enactment of this Act, including any water rights held by the United States;
 (3)establishes a precedent with regard to any future wilderness designations; or (4)shall restrict or prohibit the upstream diversion of water rights held under Utah State law.
 (b)Existing water infrastructureNothing in this title shall be construed to limit motorized access and road maintenance by local municipalities, including irrigation districts, and other water right holders for maintenance activities necessary to guarantee the continued viability of water resource facilities that currently exist or which may be necessary in the future to prevent the degradation of the water supply in wilderness areas designated by section 101.
 105.Military overflightsNothing in this title restricts or precludes— (1)low-level overflights of military aircraft over wilderness areas designated by section 101, including military overflights that can be seen or heard within wilderness areas;
 (2)flight testing and evaluation; or (3)the designation or creation of new units of special use airspace, or the establishment of military flight training routes, over wilderness areas.
					106.Adjacent management
 (a)In generalNothing in this title creates a protective perimeter or buffer zone around a wilderness area designated by section 101.
 (b)Activities outside wilderness areaThe fact that an activity or use on land outside a wilderness area can be seen, heard or smelled within the wilderness area shall not preclude the activity or use outside the boundary of the wilderness area.
 107.Indian rightsNothing in this title diminishes the rights of any Indian tribe. 108.Acquisition of land and interests in land (a)Acquisition (1)In generalThe relevant Secretary may acquire land or interest in land within the boundaries of the wilderness areas designated by section 101 only by donation, exchange, transfer from another Federal agency, or purchase from a willing seller.
 (2)Land exchangeAt the request of the State of Utah, not later than two years after the date of enactment of this Act, the relevant Secretary shall complete exchanges for State land located within the boundaries of the wilderness areas designated by this title.
 (3)No condemnationWithin the areas designated as wilderness by this title, the use of eminent domain or condemnation shall be prohibited.
 (b)Incorporation in wilderness areaAny land or interest in land located inside the boundary of a wilderness area that is acquired by the United States after the date of enactment of this Act, except land acquired by the United States in trust for the benefit of a tribe, shall be added to, and administered as part of the wilderness area.
					109.Wilderness release
					(a)Public land
 (1)FindingCongress finds that, for purposes of section 603 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782), the public land administered by the Bureau of Land Management in the following wilderness study areas, as depicted on the map entitled Utah PLI Wilderness map dated June 30, 2016, have been adequately studied for wilderness designation—
 (A)the 43,322-acre area known as Winter Ridge Wilderness Study Area; (B)the 7,051-acre area known as Jack Canyon Wilderness Study Area;
 (C)the 6,557-acre area known as Squaw and Papoose Wilderness Study Area; (D)the 20,404-acre area known as Desolation Canyon Wilderness Study Area included within the Desolation Canyon Special Management Area as designated by this title and as depicted on the map;
 (E)the 2,516-acre area known as Daniels Canyon Wilderness Study Area; and (F)the 945-acre area known as Cross Canyon Wilderness Study Area.
 (2)ReleaseAny land managed by the Bureau of Land Management within the areas described in paragraph (1) that is not designated as wilderness by this title—
 (A)shall not be subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c));
 (B)shall be managed in accordance with land management plans adopted under section 202 of that Act (43 U.S.C. 1712); and
 (C)shall no longer be subject to Secretarial Order No. 3310 issued by the Secretary of the Interior on December 22, 2010.
							110.Airsheds
 (a)DesignationsExcept as provided in subsection (b), it is the intent of Congress that wilderness areas designated under section 101 shall not be designated as Class I airsheds under the Clean Air Act (42 U.S.C. 7401–7661) unless Class I status is agreed by the State of Utah under existing authorities.
 (b)ExceptionsThe lands within the wilderness designated by section 101(K), (AA), and (BB) shall continue to be managed as Class I airsheds.
					IINational Conservation Areas
 201.National Conservation AreasSubject to valid existing rights, including the rights of a tribe, the following areas in the State of Utah are hereby established as National Conservation Areas:
 (1)Beach DrawCertain Federal land, comprising approximately 658 acres administered by the Bureau of Land Management in Uintah County as generally depicted on the map entitled Utah PLI National Conservation Area Map dated June 30, 2016, to be known as the Beach Draw National Conservation Area.
 (2)Diamond MountainCertain Federal land, comprising approximately 30,390 acres administered by the Bureau of Land Management in Uintah County as generally depicted on the map entitled Utah PLI National Conservation Area Map dated June 30, 2016, to be known as the Diamond Mountain National Conservation Area.
 (3)Docs ValleyCertain Federal land, comprising approximately 8,544 acres administered by the Bureau of Land Management in Uintah County as generally depicted on the map entitled Utah PLI National Conservation Area Map dated June 30, 2016, to be known as the Docs Valley National Conservation Area.
 (4)Stone Bridge DrawCertain Federal land, comprising approximately 2,415 acres administered by the Bureau of Land Management in Uintah County as generally depicted on the map entitled Utah PLI National Conservation Area Map dated June 30, 2016, to be known as the Stone Bridge Draw National Conservation Area.
 (5)Stuntz DrawCertain Federal land, comprising approximately 2,284 acres administered by the Bureau of Land Management in Uintah County as generally depicted on the map entitled Utah PLI National Conservation Area Map dated June 30, 2016, to be known as the Stuntz Draw National Conservation Area.
 (6)San Rafael SwellCertain Federal land, comprising approximately 530,380 acres administered by the Bureau of Land Management in Emery County as generally depicted on the map entitled Utah PLI National Conservation Area Map dated June 30, 2016, to be known as the San Rafael Swell National Conservation Area.
 (7)Labyrinth CanyonCertain Federal land, comprising approximately 61,723 acres administered by the Bureau of Land Management in Emery County and Grand County as generally depicted on the map entitled Utah PLI National Conservation Area Map dated June 30, 2016, to be known as the Labyrinth Canyon National Conservation Area.
 (8)Muddy CreekCertain Federal land, comprising approximately 53,804 acres administered by the Bureau of Land Management in Emery County, Utah, as generally depicted on the map entitled Utah PLI National Conservation Area Map and dated June 30, 2016, to be known as the Muddy Creek National Conservation Area.
 (9)Colorado RiverCertain Federal land, comprising approximately 166,949 acres administered by the Bureau of Land Management in Grand County as generally depicted on the map entitled Utah PLI National Conservation Area Map dated June 30, 2016, to be known as the Colorado River National Conservation Area.
 (10)Indian CreekCertain Federal land, comprising approximately 434,354 acres administered by the Bureau of Land Management and United States Forest Service in San Juan County, Utah, as generally depicted on the map entitled Utah PLI National Conservation Area Map and dated June 30, 2016, to be known as the Indian Creek National Conservation Area.
 (11)San Rafael RiverCertain Federal land, comprising approximately 33,935 acres administered by the Bureau of Land Management in Emery County as generally depicted on the map entitled Utah PLI National Conservation Area Map dated June 30, 2016, to be known as the San Rafael River National Conservation Area.
					202.Map and legal description
 (a)In generalNot later than two years from the date of enactment of this Act, the relevant Secretary shall file a map and legal description of the National Conservation Areas established by section 201 of this title with the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate.
 (b)Force and effectEach map and legal description submitted under this section shall have the same force and effect as if included in this title, except that the relevant Secretary may make minor modifications of any clerical or typographical errors in the map or legal description provided that prior to any modifications, clerical or typographical changes, these changes are reported to the State of Utah and the affected county.
 (c)Public availabilityA copy of the map and legal description shall be on file and available for public inspection in the appropriate offices of the Bureau of Indian Affairs, the Bureau of Land Management, and the United States Forest Service.
					203.Administration of National Conservation Areas
 (a)PurposesIn accordance with this title, the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.), and other applicable laws, the relevant Secretary shall manage the National Conservation Areas established by section 201 in a manner that—
 (1)protects, conserves, and enhances the unique and nationally important historic, cultural, scientific, scenic, recreational, archaeological, natural, and educational resources of the Conservation Area;
 (2)maintains and enhances cooperative and innovative management practices between resource managers, private landowners, and the public in the Conservation Area; and
 (3)recognizes and maintains historic uses of the Conservation Area. (b)Management plans (1)Plan requiredNot later than two years after the date of enactment of this Act, the relevant Secretary shall develop a management plan for the long-term management of each Conservation Area.
 (2)Recommendations and consultationThe relevant Secretary shall prepare the management plan in consultation and coordination with local and tribal governments, the public, and the Public Lands Initiative Planning and Implementation Advisory Committee established under Division C of this Act. If the relevant Secretary does not incorporate recommendations submitted by the State, local governments, and Indian tribes into the management plans, the relevant Secretary shall submit a written explanation before the effective date of the management plan to the House Committee on Natural Resources and Senate Committee on Energy and Natural Resources outlining the reasons for rejecting the recommendations.
						204.General provisions
 (a)WithdrawalsSubject to valid existing rights, all Federal land within the National Conservation Areas established under section 201 including any land or interest in land that is acquired by the United States within the Conservation Areas after the date of enactment of this Act, is withdrawn from—
 (1)entry, appropriation or disposal under the public land laws; (2)location, entry, and patent under the mining laws; and
 (3)operation of the mineral leasing, mineral materials, and geothermal leasing laws. (b)Fire, insects, and diseaseIn accordance with this title, the relevant Secretary may take such measures in each Conservation Area necessary to control fire, insects, and disease (including the coordination of such activities with a State, tribal, or local agency).
 (c)Wildland fire operationsNothing in this title precludes a Federal, State, tribal, or local agency from conducting wildfire management operations (including operations using aircraft or mechanized equipment) in Conservation Areas designated under section 201.
					(d)Livestock
 (1)In generalWithin the Conservation Areas established under section 201 the grazing of livestock established before the date of enactment of this Act shall continue subject to reasonable regulations as prescribed by the relevant Secretary.
 (2)Protection of existing usesExisting livestock grazing shall continue in accordance with the following guidelines: (A)There shall be no reductions of grazing in the areas designated by this title simply because an area is, or has been designated by this title.
 (B)The number of livestock permitted to graze in areas designated by this title shall continue at approximate stocking levels prescribed in the grazing permit that existed on January 1, 2016, and additional or suspended animal unit months shall be allowed to graze as range conditions allow or if range treatments improve conditions. Animal Unit Months shall only be diminished as a result of revisions in the normal grazing and land management planning and policy setting process.
 (C)The maintenance of existing grazing supporting facilities in an area prior to its designation by this title (including fences, placement of salt and minerals, line cabins, water wells and pipelines, stock tanks and ponds), shall continue. Such maintenance may include the use of off-highway vehicles or mechanized tools and equipment.
 (D)The construction of new grazing improvements or replacement of deteriorated livestock facilities in areas designated by this title is authorized if in accordance with the applicable management plan.
 (E)The use of off-highway vehicles for emergency purposes such as care of sick animals or the placement of feed and water in emergency situations is authorized by the applicable grazing permit holder or an employee or agent thereof.
 (F)Access to historic and traditional water sources for the purpose of watering livestock shall be maintained.
 (G)The trailing of domestic livestock shall continue and shall not be limited by the designations made under section 201.
 (3)Utah Department of Agriculture and FoodIn instances in which historic grazing areas, access, or use is disputed by the grazing permittee, data and information provided by the Utah Department of Agriculture shall be given consideration by the relevant Secretary to determine historic grazing areas or use.
 (e)Existing easements and rights-of-WayNothing in this title precludes the relevant Secretary from renewing easements or rights-of-way in Conservation Areas established under section 201 in existence on the date of enactment of this Act, in accordance with this division and existing law.
					(f)Adjacent management
 (1)In generalNothing in this title creates a protective perimeter or buffer zone around a Conservation Area designated by section 201.
 (2)Activities outside Conservation AreaAn activity or use on land outside of a Conservation Area established under section 201 that can be seen, heard, felt, or smelled within the Conservation Area shall not preclude the activity or use outside the boundary of the Conservation Area.
 (g)Outfitting and guide activitiesCommercial services (including authorized outfitting and guide activities) within the Conservation Areas established under section 201 are authorized to the extent necessary to realize the recreational purposes of the areas.
 (h)Fish and wildlifeNothing in this title affects the jurisdiction of the State of Utah with respect to the management of fish and wildlife on Federal land in the State, including the regulation of hunting, fishing, and trapping and use of helicopters to maintain healthy wildlife populations, within the Conservation Areas established under section 201.
 (i)AccessThe relevant Secretary shall provide the owner of State, tribal or private property within the boundary of a Conservation Area established under section 201 access to the property.
 (j)Wildlife water development projectsStructures and facilities, including future and existing structures and facilities, for wildlife water development projects (including guzzlers) in the Conservation Areas established under section 201 are authorized.
					(k)Water rights
 (1)Statutory constructionNothing in this title— (A)shall constitute either an express or implied reservation by the United States of any water rights with respect to the Conservation Areas designated by this title;
 (B)affects any water rights in the State of Utah existing on the date of enactment of this title, including any water rights held by the United States;
 (C)establishes a precedent with regard to any future National Conservation Area designations; or (D)shall restrict or prohibit the upstream diversion of water rights held under Utah State law.
 (2)Existing water infrastructureNothing in this title shall be construed to limit motorized access and road maintenance by local municipalities, including irrigation districts, and other water right holders for maintenance activities necessary to guarantee the continued viability of water resource facilities that currently exist or which may be necessary in the future to prevent the degradation of the water supply in Conservation Areas designated by this title.
 (l)Wilderness releaseCongress finds that the Conservation Areas designated by section 201 have been adequately studied for wilderness character and wilderness designation pursuant to section 603 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782) and are no longer subject to the requirement of subsection (c) of such section pertaining to the management of wilderness study areas in a manner that does not impair the suitability of such areas for preservation as wilderness.
 (m)ProhibitionThe relevant Secretary may not promulgate or issue any system-wide regulation, directive, instruction memorandum or order that would direct management of the Federal lands designated as Conservation Areas by section 201 in a manner contrary to this title.
 (n)Vegetation managementNothing in this title prevents the relevant Secretary from conducting vegetation management projects within the Conservation Areas established under section 201 in a manner consistent with the purposes for the Conservation Area pursuant to section 203(a).
					(o)Off-Highway vehicles
 (1)In generalExcept in cases in which off-highway vehicles are needed for administrative purposes, including project construction and maintenance, response to an emergency or as outlined in section 204(d)(2), the use of off-highway vehicles shall be permitted only on designated routes within the Conservation Areas designated under section 201.
						(2)Designated routes for off-highway vehicles
 (A)In generalThe relevant Secretary shall manage existing designated routes in a manner that— (i)is consistent with off-highway vehicle and mechanized use of the designated routes that is authorized under the applicable travel management plan;
 (ii)does not significantly damage designated critical habitat or cultural resources; and (iii)does not interfere with private property or water rights.
 (B)ClosureThe relevant Secretary, in consultation with the State and affected County, may temporarily close or permanently reroute, subject to subparagraph (C), a route if the relevant Secretary determines that—
 (i)the route is significantly damaging designated critical habitat or cultural resources; (ii)the route threatens public safety;
 (iii)closure of the route is necessary to repair damage to the designated route; or (iv)closure of the route is necessary to repair resource damage.
 (C)ReroutingPortions of the designated route that are temporarily closed may be permanently rerouted by utilizing a previously closed route or constructing a new route.
 (D)NoticeThe relevant Secretary shall provide information to the public regarding any designated routes that are open, have been rerouted, or are temporarily or permanently closed through—
 (i)use of appropriate signage within the Conservation Area; and (ii)use of the Internet and Web resources.
 (p)Temporary road constructionThe relevant Secretary shall be permitted to construct temporary passenger vehicle roads for administrative or emergency purposes. The relevant Secretary shall decommission any temporary road constructed under this paragraph not later than three years after the date the project is completed.
 (q)No effect on non-Federal land or interests in non-Federal landNothing in this title affects ownership, management, or other rights relating to non-Federal land or interests in non-Federal land.
 (r)Scientific investigationsThe relevant Secretary shall provide opportunities, including through partnerships with colleges, universities, schools, tribes, scientific institutions, nonprofit organizations, researchers, and scientists to conduct research and provide educational and interpretive services of the historical, cultural, scientific, archeological, and natural resources within the Conservation Areas designated by section 201. Research findings from the Conservation Areas may be used to develop land use solutions that meet human needs while maintaining ecological and economic viability in the region.
					(s)Research and interpretive facilities
 (1)In generalThe Secretary of the Interior and Secretary of Agriculture may establish facilities for— (A)the conduct of scientific research; and
 (B)the interpretation of the historical, cultural, scientific, archeological, biological, natural and educational resources of the Conservation Areas designated under section 201.
 (2)Grants and cooperative agreementsIn carrying out subsection (r), the Secretary of the Interior and Secretary of Agriculture may make grants to, or enter into cooperative agreements with the State of Utah, local governmental entities, tribes, other institutions and organizations, and private entities to conduct research, conduct scientific analyses, and carry out any other initiative relating to the restoration or conservation of the Conservation Areas.
 (t)PartnershipsIn carrying out subsections (r) and (s) and in recognition of the value of collaboration to foster innovation and enhance research and development efforts, the Secretary of the Interior and the Secretary of Agriculture shall encourage partnerships, including public-private partnerships, between and among Federal, State, tribal and local agencies, academic institutions, nonprofit organizations and private entities.
 (u)RecreationThe relevant Secretary shall continue to authorize, maintain, and enhance the recreational use of the Conservation Areas designated under section 201, including hunting, fishing, camping, hiking, backpacking, cross-country skiing, hang gliding, paragliding, rock climbing, canyoneering, sightseeing, nature study, horseback riding, mountain biking, rafting, off-highway vehicle recreation on designated routes, and other recreational activities.
					(v)Acquisition
 (1)In generalThe relevant Secretary may acquire land or interest in land within the boundaries of the Conservation Areas designated by section 201 only by donation, exchange, transfer from another Federal agency, or purchase from a willing seller.
 (2)Land exchangeAt the request of the State, not later than two years after the date of enactment of this Act, the relevant Secretary shall complete exchanges for State land located within the boundaries of the Conservation Areas designated by section 201.
 (3)No condemnationWithin the Conservation Areas designated by section 201 the use of eminent domain or condemnation shall be prohibited.
 (4)Incorporation in National Conservation AreaAny land or interest in land located inside the boundary of a Conservation Area designated under section 201 that is acquired by the United States after the date of enactment of this Act shall be added to and administered as part of the Conservation Area.
						205.Additional purpose for Docs Valley, Stone Bridge Draw, Stuntz Draw, Beach Draw, and Diamond
 Mountain National Conservation AreasNothing in this title shall effect existing or future sage grouse conservation projects, including the management of vegetation through mechanical means within the Docs Valley, Stone Bridge Draw, Stuntz Draw, Beach Draw, and Diamond Mountain National Conservation Areas designated under section 201.
 206.Additional purpose for Colorado River National Conservation AreaTo provide for the management, development, protection, and use of drinking water within the Colorado River National Conservation Area.
				IIIWatershed Management Areas 
				301.Watershed Management Areas
 (a)EstablishmentThe following Watershed Management Areas are hereby established in the State of Utah, subject to valid existing rights:
 (1)Ashley SpringThe Ashley Spring Watershed Management Area, consisting of approximately 10,951 acres of the Ashley National Forest in Uintah County as generally depicted on the map entitled Utah PLI Special Management Area Map dated June 30, 2016.
 (2)Dry ForkThe Dry Fork Watershed Management Area, consisting of approximately 9,640 acres of the Ashley National Forest in Uintah County as generally depicted on the map entitled Utah PLI Special Management Area Map dated June 30, 2016.
 (3)Castle ValleyThe Castle Valley Watershed Management Area, consisting of approximately 34,247 acres of the Manti-La Sal National Forest in Grand County as generally depicted on the map entitled Utah PLI Special Management Area Map dated June 30, 2016.
 (4)Widdop MountainThe Widdop Mountain Watershed Management Area, consisting of approximately 8,025 acres of the Ashley National Forest in Summit County as generally depicted on the map entitled Utah PLI Special Management Area Map dated June 30, 2016.
 (5)East Fork Smiths ForkThe East Fork Smiths Fork Watershed Management Area, consisting of approximately 3,178 acres of the Ashley National Forest in Summit County as generally depicted on the map entitled Utah PLI Special Management Area Map dated June 30, 2016.
						(b)Map and legal description
 (1)In generalTwo years after the date of enactment of this Act, the Secretary of Agriculture (hereinafter Secretary in this title) shall file a map and legal description of the Watershed Management Areas with the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate.
 (2)EffectThe map and legal description prepared under paragraph (1) shall have the same force and effect as if included in this title, except that the Secretary of Agriculture may correct minor errors in the map or legal description provided that prior to any modifications, clerical or typographical changes, these changes are reported to the State of Utah and the affected county.
 (3)Public availabilityA copy of the map and legal description shall be on file and available for public inspection in the appropriate offices of the U.S. Forest Service and the Bureau of Indian Affairs.
						302.Administration of Watershed Management Areas
 (a)PurposesThe purposes of the Watershed Management Areas are— (1)to ensure the protection of the quality of water in the Watershed Management Areas;
 (2)to allow visitors to enjoy the scenic, natural, cultural, recreational, and wildlife values of the Watershed Management Areas;
 (3)to provide for the management, development, and use of drinking water within the Watershed Management Areas;
 (4)to allow for the reintroduction of beavers in appropriate Watershed Management Areas; (5)to allow for reintroduction of native flora (land and aquatic), bird, fish and animal fauna in Watershed Management Areas;
 (6)to provide for the restoration of watersheds and re-establish ecosystem health in areas damaged or threatened by insects, disease or prior land use; and
 (7)to provide for the restoration of ecosystems damaged or threatened by overpopulation of any plant, aquatic or animal species.
 (b)ManagementThe Secretary shall manage the Watershed Management Areas— (1)in a manner consistent with the purposes described in subsection (a); and
 (2)in accordance with— (A)the laws generally applicable to the National Forest System;
 (B)this title; and (C)any other applicable law.
							(c)Management plan
 (1)Plan requiredNot later than two years after the date of enactment of this Act, the Secretary shall develop a management plan for the long-term management of each Watershed Management Area.
 (2)Recommendations and consultationThe Secretary shall prepare the management plan in consultation and coordination with local and tribal governments, the public, and the Public Lands Initiative Planning and Implementation Advisory Committee established under Division C of this Act. If the Secretary does not incorporate recommendations submitted by the State, local governments, and Indian tribes into the management plans, the Secretary shall submit a written explanation before the effective date of the management plan to the House Committee on Natural Resources and Senate Committee on Energy and Natural Resources outlining the reasons for rejecting the recommendations.
						303.General provisions
 (a)Motorized vehiclesExcept in cases in which motorized vehicles are needed for administrative purposes or to respond to an emergency, the use of motorized vehicles shall be permitted only on designated routes within the Watershed Management Areas.
 (b)No effect on non-Federal land or interests in non-Federal landNothing in this title affects ownership, management, or other rights relating to non-Federal land or interests in non-Federal land.
 (c)Road constructionThe Secretary shall be permitted to construct roads for administrative or emergency purposes, or if a temporary road is needed to facilitate forest management projects to protect or enhance watersheds. The Secretary shall decommission any temporary road constructed under a project under this section not later than three years after the date on which the forest management project is completed.
 (d)Oversnow vehiclesWhere permitted prior to the date of enactment of this Act, the Secretary shall authorize the use of snowmobiles and other over snow vehicles within the Watershed Management Areas when there is at least six inches of snow coverage.
 (e)Fire, insects, and diseaseIn accordance with this title and in consultation with State, tribal, and local government and water or irrigation districts who own or control water resources within Watershed Management Areas, the Secretary may carry out measures to prevent wildland fire and reduce hazardous fuels, insects, and diseases in the Watershed Management Areas to protect or improve water quality or to maintain or restore the characteristics of ecosystem composition and structure.
 (f)Wildland fire operationsNothing in this title precludes a Federal, State, or local agency from conducting wildfire management operations (including operations using aircraft or mechanized equipment) in Watershed Management Areas designated under section 301.
 (g)Post-Fire rehabilitationThe Secretary may conduct post-fire rehabilitation in the Watershed Management Areas, consistent with this title and in accordance with applicable law.
 (h)Vegetation managementThe Secretary shall conduct vegetation management projects within the Watershed Management Areas if projects protect or improve water quality or maintain or restore the characteristics of ecosystem composition and structure.
 (i)Forest managementWithin the Watershed Management Areas, timber harvesting may be used if the primary purpose is to restore or improve forest health and watershed function or to further the purposes described in this title.
					(j)Livestock
 (1)In generalWithin the Watershed Management Areas designated under section 301, the grazing of livestock established before the date of enactment of this Act shall continue subject to reasonable regulations as prescribed by the relevant Secretary.
 (2)Protection of existing usesExisting livestock grazing shall continue in accordance with the following guidelines: (A)There shall be no reductions of grazing in the areas designated by this title simply because an area is, or has been designated by this title.
 (B)The number of livestock permitted to graze in areas designated by this title shall continue at approximate stocking levels prescribed in the grazing permit that existed on January 1, 2016, and additional or suspended animal unit months shall be authorized to graze as range conditions allow or if range treatments improve conditions. Animal Unit Months shall only be diminished as a result of revisions in the normal grazing and land management planning and policy setting process.
 (C)The maintenance of existing grazing supporting facilities in an area prior to its designated by this title (including fences, placement of salt and minerals, line cabins, water wells and pipelines, stock tanks and ponds), shall continue. Such maintenance may include the use of off-highway vehicles or mechanized tools and equipment.
 (D)The construction of new grazing improvements or replacement of deteriorated facilities in areas designated by this title is authorized if in accordance with the applicable land management plan.
 (E)The use of off-highway vehicles for emergency purposes such as care of sick animals or the placement of feed and water in emergency situations is authorized by the applicable grazing permit holder or an employee or agent thereof.
 (F)Access to historic and traditional water sources for the purpose of watering livestock shall be maintained.
 (G)The trailing of domestic livestock shall continue and shall not be limited by the designations made under section 301.
 (3)Utah Department of Agriculture and FoodIn instances in which historic grazing locations, access, or use is disputed by the grazing permittee, data and information provided by the Utah Department of Agriculture shall be given consideration by the Secretary to establish historic access, locations, or use.
 (k)Existing easements and rights-of-WayNothing in this title precludes the Secretary from renewing easements or rights-of-way in existence as of the date of enactment of this Act, in accordance with this title and existing law.
 (l)Adjacent managementNothing in this title creates a protective perimeter or buffer zone around a Watershed Management Area designated by section 301.
 (m)Activities outside Watershed Management AreaThe fact that an activity or use on land outside a Watershed Management Area can be seen, heard, felt or smelled within the Watershed Management Area shall not preclude the activity or use outside the boundary of the Watershed Management Area.
 (n)Outfitting and guide activitiesCommercial services (including authorized outfitting and guide activities) within the Watershed Management Areas are authorized to the extent necessary to realize the recreational purposes of the areas.
 (o)Fish and wildlifeNothing in this title affects the jurisdiction of the State of Utah with respect to the management of fish and wildlife on Federal land in the State, including the regulation of hunting, fishing, and trapping within the Watershed Management Areas.
 (p)AccessThe Secretary shall provide the owner of State, tribal or private property within the boundary of a Watershed Management Areas access to the property.
 (q)Wildlife water development projectsStructures and facilities, including future and existing structures and facilities, for wildlife water development projects (including guzzlers) in the Watershed Management Areas are authorized.
 (r)Water rightsNothing in this title— (1)shall constitute either an express or implied reservation by the United States of any water rights with respect to the Watershed Management Areas designated by this title;
 (2)affects any water rights in the State of Utah existing on the date of enactment of this Act, including any water rights held by the United States;
 (3)establishes a precedent with regard to any future Watershed Management Area designations; or (4)shall restrict or prohibit the upstream diversion of water rights held under Utah State law.
 (s)Existing water infrastructureNothing in this title shall be construed to limit motorized access and road maintenance by local municipalities or irrigation districts and other water right holders for those maintenance activities necessary to guarantee the continued viability of water resource facilities that currently exist or which may be necessary in the future to prevent the degradation of the water supply in Watershed Management Areas designated by section 301 subject to such reasonable regulations deemed necessary by the Secretary.
 (t)WithdrawalSubject to valid rights in existence on the date of enactment of this title, the Federal land within the Watershed Management Areas designated by section 301 are withdrawn from—
 (1)all forms of entry, appropriation, and disposal under the Federal land laws; (2)location, entry, and patent under the mining laws; and
 (3)operation of the mineral leasing, mineral materials, and geothermal leasing laws. (u)Ashley Spring and Dry ForkThe management plans for the Ashley Spring and Dry Fork management areas shall include provisions for the development of containment ponds, water pipes, and other improvements to deliver water to the Ashley Valley should the flow of Ashley Spring become diminished or impaired.
 (v)Wilderness reviewThe Secretary may not promulgate or issue any system-wide regulation, directive, instruction memorandum or order that would direct management of the Federal lands designated as Watershed Management Areas in section 301 in a manner contrary to this title.
					IVSpecial Management Areas
				401.High Uintas Special Management Area
 (a)EstablishmentSubject to valid existing rights, the approximately 19,191 acres of the Ashley National Forest in Uintah and Duchesne County, Utah, as generally depicted on the map entitled Utah PLI High Uintas Special Management Area Map dated June 24, 2016, is established as the High Uintas Special Management Area.
 (b)PurposesThe purpose of the High Uintas Special Management Area (hereinafter referred to in this title as the Area) are to maintain the natural values of the area and to allow for the continued use of oversnow vehicles.
					402.High Uintas Special Management Area map and legal description
 (a)In generalNot later than two years after the date of enactment of this Act, the Secretary of Agriculture (hereinafter Secretary in this title) shall file a map and legal description of the Area with the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate.
 (b)EffectThe map and legal description prepared under paragraph (1) shall have the same force and effect as if included in this title, except that the Secretary may correct minor errors in the map or legal description provided that prior to any modifications, clerical or typographical changes, these changes are reported to the State of Utah and the affected county.
 (c)Public availabilityA copy of the map and legal description shall be on file and available for public inspection in the appropriate offices of the United States Forest Service.
					403.Administration of the High Uintas Special Management Area
 (a)AdministrationThe Secretary shall administer the Area in accordance with— (1)the National Forest Management Act of 1976 (16 U.S.C. 1600 et seq.);
 (2)this title; and (3)other applicable laws.
						(b)Management plan
 (1)Plan requiredNot later than two years after the date of enactment of this Act, the Secretary shall develop a management plan for the long-term management of the Area.
 (2)Recommendations and consultationThe Secretary shall prepare the management plan in consultation and coordination with State, local and tribal governments, the public, and the Public Lands Initiative Planning and Implementation Advisory Committee established under Division C of this Act. If the Secretary does not incorporate recommendations submitted by the State, local governments, and Indian tribes into the management plans, the Secretary shall submit a written explanation before the effective date of the management plan to the House Committee on Natural Resources and Senate Committee on Energy and Natural Resources outlining the reasons for rejecting the recommendations.
 (3)UsesThe Secretary shall allow only such uses of the Area that would further the purposes outlined in subsection 401(b) and the following guidelines:
 (A)Maintain the existing, outstanding natural values of the Area. (B)Allow for the continued use and access of oversnow vehicles, including snowmobiles.
 (C)Allow for non-motorized recreational opportunities to occur within the Area including skiing, biking, hiking, fishing, hunting, horseback riding, snowshoeing, and camping.
 (D)Prohibit mineral development. (E)Prohibit new permanent road construction.
 (F)Prohibit commercial timber harvesting. 404.High Uintas Special Management Area general provisions (a)WithdrawalsSubject to valid existing rights, all Federal land within the Area established under section 401 is withdrawn from—
 (1)entry, appropriation or disposal under the public land laws; (2)location, entry, and patent under the mining laws; and
 (3)operation of the mineral leasing, mineral materials, and geothermal leasing laws. (b)Fire, insects, and diseaseIn accordance with this title, the Secretary may take such measures in the Area as are necessary for the control of fire, insects, and disease (including the coordination of the activities with a State or local agency).
 (c)Wildland fire operationsNothing in this title precludes a Federal, State, or local agency from conducting wildfire management operations (including operations using aircraft or mechanized equipment) in the Area designated under section 401.
					(d)Livestock
 (1)In generalWithin the Area designated under section 401, the grazing of livestock established before the date of enactment of this Act shall continue subject to reasonable regulations as prescribed by the relevant Secretary.
 (2)Protection of existing usesExisting livestock grazing shall continue in accordance with the following guidelines: (A)There shall be no reductions of grazing in the areas designated by this section simply because an area is, or has been designated by this title.
 (B)The number of livestock permitted to graze in areas designated by this title shall continue at approximate stocking levels prescribed in the grazing permit that existed on January 1, 2016, and additional or suspended animal unit months shall be authorized to graze as range conditions allow or if range treatments improve conditions. Animal Unit Months shall only be diminished as a result of revisions in the normal grazing and land management planning and policy setting process.
 (C)The maintenance of existing grazing supporting facilities in an area prior to its designated by this section (including fences, placement of salt and minerals, line cabins, water wells and pipelines, stock tanks and ponds), shall continue. Such maintenance may include the use of off-highway vehicles or mechanized tools and equipment.
 (D)The construction of new grazing improvements or replacement of deteriorated facilities in areas designated by this section is authorized if in accordance with the applicable land management plan.
 (E)The use of off-highway vehicles for emergency purposes such as care of sick animals or the placement of feed and water in emergency situations is authorized by the applicable grazing permit holder or an employee or agent thereof.
 (F)Access to historic and traditional water sources for the purpose of watering livestock shall be maintained.
 (G)The trailing of domestic livestock shall continue and shall not be limited by the designations made under section 401.
 (3)Utah Department of Agriculture and FoodIn instances in which historic grazing locations, access, or use is disputed by the grazing permittee, data and information provided by the Utah Department of Agriculture shall be given consideration by the Secretary to establish historic access, locations, or use.
						(e)Adjacent management
 (1)In generalNothing in this title creates a protective perimeter or buffer zone around the Area. (2)Activities outside the areaThe fact that an activity or use on land outside the Area can be seen, heard, felt or smelled within the Area shall not preclude the activity or use outside the boundary of the Area.
 (f)Outfitting and guide activitiesCommercial services (including authorized outfitting and guide activities) within the Area are authorized to the extent necessary to realize the recreational purposes of the areas.
 (g)Fish and wildlifeNothing in this section affects the jurisdiction of the State of Utah with respect to the management of fish and wildlife on Federal land in the State, including the regulation of hunting, fishing, and trapping and use of helicopters to maintain healthy wildlife populations, within the Area.
 (h)AccessThe Secretary shall provide the owner of State or private property within the boundary of the Area. (i)Wildlife water development projectsStructures and facilities, including future and existing structures and facilities, for wildlife water development projects (including guzzlers) in the Area are authorized.
					(j)Water rights
 (1)Statutory constructionNothing in this title— (A)shall constitute either an express or implied reservation by the United States of any water rights with respect to the High Uintas Special Management Area;
 (B)affects any water rights in the State of Utah existing on the date of enactment of this Act; (C)establishes a precedent with regard to any future special management areas designations; or
 (D)shall restrict or prohibit the upstream diversion of water rights held under Utah State law. (2)Utah water lawThe Secretary shall follow the procedural and substantive requirements of State law to obtain and hold any water rights not in existence on the date of the enactment of this Act with respect to the Area.
 (3)Effects on State water rightsThe Secretary shall not take any action that adversely affects— (A)any water rights granted by the State;
 (B)the authority of the State in adjudicating water rights; (C)definitions established by the State with respect to the term beneficial use or priority of rights;
 (D)terms and conditions for groundwater withdrawal; (E)the use of groundwater resources that are in accordance with State law; or
 (F)other rights or obligations of the State as established under State law. (4)Existing water infrastructure (A)Nothing in this title shall be construed to limit off-highway vehicle access and road maintenance by local municipalities, water districts or irrigation districts, for those maintenance activities necessary to guarantee the continued viability of water resource facilities that currently exist or which may be necessary in the future to prevent the degradation of the water supply in the Area.
 (B)Nothing in this title shall be construed to encumber, transfer, impair, or limit any water right, or recognized beneficial use, including access to, development, and use of livestock water rights as defined by State law.
 (k)Permanent road constructionAfter the date of enactment of this Act, except as necessary for administrative purposes or to respond to an emergency, the Secretary shall not construct any permanent road within the Area.
 (l)Temporary road constructionThe Secretary is authorized to construct temporary passenger vehicle roads for administrative or emergency purposes. The Secretary shall decommission any temporary road constructed under this subsection not later than 3 years after the date the road is constructed.
 (m)Use of off-Highway or motorized vehiclesExcept as necessary to meet the minimum requirements for the administration of the Area and to protect public health and safety, the use of off-highway vehicle or motorized vehicles is prohibited.
 (n)Commercial timber harvestingCommercial timber harvesting within the Area is prohibited. (o)Oversnow vehiclesThe Secretary of Agriculture shall authorize the use of snowmobiles and other oversnow vehicles within the High Uintas Special Management Area when there is at least six inches of snow coverage.
					405.Little West Fork Blacks Fork Special Management Area
 (a)EstablishmentSubject to valid existing rights, the approximately 8,231 acres of the Wasatch Cache National Forest in Summit County, Utah as generally depicted on the map entitled Utah PLI Little West Fork Blacks Special Management Area Map dated June 24, 2016, is established as the Little West Fork Blacks Fork Special Management Area.
					(b)Map and legal description
 (1)In generalTwo years after the date of enactment of this Act, the shall file a map and legal description of the Little West Fork Blacks Fork Special Management Area with the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources and the Committee on Agriculture, Nutrition, and Forestry of the Senate.
 (2)EffectThe map and legal description prepared under paragraph (1) shall have the same force and effect as if included in this title, except that the Secretary may correct minor errors in the map or legal description provided that prior to any modifications, clerical or typographical changes, these changes are reported to the State of Utah and the affected county.
 (3)Public availabilityA copy of the map and legal description shall be on file and available for public inspection in the appropriate offices of the United States Forest Service.
						406.Administration of Little West Fork Blacks Fork Special Management Area
 (a)PurposeThe purpose of the Little West Fork Blacks Fork Special Management Area is to manage, maintain, and restore watershed and ecosystem function and aquatic habitat within the Area.
 (b)AdministrationThe Secretary shall administer the Little West Fork Blacks Fork Special Management Area— (1)in a manner that promotes, protects, and manages the resources of the Little West Fork Blacks Fork Special Management Area described in subsection (a); and
 (2)in accordance with— (A)the National Forest Management Act of 1976 (16 U.S.C. 1600 et seq.);
 (B)this title; and (C)other applicable laws.
							(c)Management plan
 (1)Plan requiredNot later than two years after the date of enactment of this Act, the Secretary shall develop a management plan for the long-term management of the Little West Fork Blacks Fork Special Management Area.
 (2)Recommendations and consultationThe Secretary shall prepare the management plan in consultation and coordination with local and tribal governments, the public, and the Public Lands Initiative Planning and Implementation Advisory Committee established under Division C of this Act. If the Secretary of the Interior does not incorporate recommendations submitted by the State, local governments, and Indian tribes into the management plans, the Secretary shall submit a written explanation before the effective date of the management plan to the House Committee on Natural Resources and Senate Committee on Energy and Natural Resources outlining the reasons for rejecting the recommendations of the State, local governments and tribes.
 (d)UsesThe Secretary shall allow only such uses of the special management area that would further the purposes outlined in subsection (a) and the following:
 (1)Include skiing, biking, hiking, fishing, hunting, horseback riding, snowmobiling, motorcycle riding, off-highway vehicle use, snowshoeing, and camping.
 (2)Allow for reintroduction of native flora (land and aquatic), bird, fish and animal fauna in Little West Fork Blacks Fork Special Management Area.
 (3)Restore watershed function and health and re-establish ecosystem health in areas damaged or threatened by insects and disease.
 (4)Restore the balance of the ecosystem health damaged or threatened by overpopulation of any plant, aquatic or animal species.
 (5)Allow hazardous fuels reduction and forest health treatments to restore watershed and ecosystem function, reduce hazardous fuels, and to protect property in the wildland urban interface.
						407.Little West Fork Blacks Fork Special Management Area general provisions
					(a)Off-Highway vehicles
 (1)In generalExcept in cases in which off-highway vehicles are needed for administrative purposes or to respond to an emergency, the use of off-highway vehicles shall be permitted only on designated routes within the Little West Fork Blacks Fork Special Management Area.
 (2)ManagementThe Secretary shall manage existing designated routes in a manner that— (A)is consistent with off-highway vehicle and mechanized use of the designated routes authorized under the applicable travel management plan;
 (B)does not significantly damage designated critical habitat or cultural resources; and (C)does not interfere with private property or water rights.
 (3)ClosureThe Secretary, in consultation with the State and affected County, may temporarily close or permanently reroute, subject to paragraph (4), a route if the Secretary determines that—
 (A)the route is significantly damaging designated critical habitat or cultural resources; (B)the route threatens public safety;
 (C)closure of the route is necessary to repair damage to the designated route; or (D)closure of the route is necessary to repair resource damage.
 (4)ReroutingPortions of the designated route that are temporarily closed may be permanently rerouted by utilizing a previously closed route or constructing a new route.
 (5)NoticeThe Secretary shall provide information to the public regarding any designated routes that are open, have been rerouted, or are temporarily or permanently closed through—
 (A)use of appropriate signage within the Conservation Area; and (B)use of the Internet and Web resources.
 (b)No effect on non-Federal land or interests in non-Federal landNothing in this section affects ownership, management, or other rights relating to non-Federal land or interests in non-Federal land.
 (c)Permanent road constructionExcept as necessary for administrative purposes or to respond to an emergency, the Secretary shall not construct any permanent roads within the Little West Fork Blacks Fork Special Management Area after the date of enactment of this Act.
 (d)Temporary road constructionThe Secretary shall be permitted to construct temporary roads to implement the purposes of the area, including constructing temporary roads for fuel reduction, forest health treatments and prescribed burns. The Secretary shall decommission any temporary road constructed under a project under this section not later than three years after the date on which the forest management project is completed.
 (e)Oversnow vehiclesThe Secretary shall authorize the use of snowmobiles and other oversnow vehicles within the Little West Fork Blacks Fork Special Management Area when there is at least six inches of snow coverage.
 (f)Fire, insects, and diseaseIn accordance with this section, the Secretary may— (1)carry out measures to manage wildland fire and treat hazardous fuels, insects, and diseases in the Little West Fork Blacks Fork Special Management Area; and
 (2)coordinate those measures with the appropriate State or local agency. (g)Wildland fire operationsNothing in this title precludes a Federal, State, or local agency from conducting wildfire management operations (including operations using aircraft or mechanized equipment) in the Area designated under section 405.
					(h)Livestock grazing
 (1)In generalWithin the Little West Fork Blacks Fork Special Management Area, the grazing of livestock in which grazing is established before the date of enactment of this Act shall continue subject to reasonable regulations as prescribed by the relevant Secretary.
 (2)Protection of existing usesExisting livestock grazing shall continue in accordance with the following guidelines: (A)There shall be no reductions of grazing in the areas designated by section 405 simply because an area is or has been designated.
 (B)The number of livestock permitted to graze in areas designated by section 405 shall continue at approximate stocking levels prescribed in the grazing permit that existed on January 1, 2016, and additional or suspended animal unit months shall be authorized to graze as range conditions allow or if range treatments improve conditions. Animal Unit Months shall only be diminished as a result of revisions in the normal grazing and land management planning and policy setting process.
 (C)The maintenance of existing grazing supporting facilities in an area prior to its designated by section 405 (including fences, placement of salt and minerals, line cabins, water wells and pipelines, stock tanks and ponds), shall continue. Such maintenance may include the use of off-highway vehicles or mechanized tools and equipment.
 (D)The construction of new grazing improvements or replacement of deteriorated facilities in areas designated by section 405 is authorized if in accordance with the applicable land management plan.
 (E)The use of off-highway vehicles for emergency purposes such as care of sick animals or the placement of feed and water in emergency situations is authorized by the applicable grazing permit holder or an employee or agent thereof.
 (F)Access to historic and traditional water sources for the purpose of watering livestock shall be maintained.
 (G)The trailing of domestic livestock shall continue and shall not be limited by the designations made under section 405.
 (3)Utah Department of Agriculture and foodIn instances in which historic grazing locations, access, or use is disputed by the grazing permittee, data and information provided by the Utah Department of Agriculture shall be given consideration by the Secretary to establish historic access, locations, or use.
 (i)Existing easements and rights-of-WayNothing in this title precludes the Secretary from renewing easements or rights-of-way in existence as of the date of enactment of this Act, in accordance with this title and existing law.
					(j)Adjacent management
 (1)In generalNothing in this title creates a protective perimeter or buffer zone around the Little West Fork Blacks Fork Special Management Area designated by section 405.
 (2)Activities outside special management areaThe fact that an activity or use on land outside the Little West Fork Blacks Fork Special Management Area can be seen, heard, felt or smelled within the Little West Fork Blacks Fork Special Management Area shall not preclude the activity or use outside the boundary of Little West Fork Blacks Fork Special Management Area.
 (k)Outfitting and guide activitiesAs permitted as of January 1, 2016, commercial services (including authorized outfitting and guide activities) within the Little West Fork Blacks Special Management Area are authorized to the extent necessary to realize the recreational purposes of the areas.
 (l)Fish and wildlifeNothing in this section affects the jurisdiction of the State of Utah with respect to the management of fish and wildlife on Federal land in the State, including the regulation of hunting, fishing, and trapping within the Little West Fork Blacks Fork Special Management Area.
 (m)AccessConsistent with the purposes of section 406(a), and as authorized as of the date of enactment of this section, the Secretary shall provide the owner of State, tribal, or private property within the boundary of the Little West Fork Blacks Fork Special Management Area access to the property.
					(n)Water rights
 (1)Statutory constructionNothing in this title— (A)shall constitute either an express or implied reservation by the United States of any water rights with respect to the Little West Fork Blacks Fork Special Management Areas designated by section 405;
 (B)affects any water rights in the State of Utah; (C)establishes a precedent with regard to any future Special Management Areas designations; or
 (D)shall restrict or prohibit the upstream diversion of water rights held under Utah State law. (2)Utah water lawThe Secretary shall follow the procedural and substantive requirements of State law to obtain and hold any water rights not in existence on the date of the enactment of this Act with respect to the Little West Fork Blacks Fork Special Management Areas.
 (3)Effects on State water rightsThe Secretary shall not take any action that adversely affects— (A)any water rights granted by the State;
 (B)the authority of the State in adjudicating water rights; (C)definitions established by the State with respect to the term beneficial use or priority of rights;
 (D)terms and conditions for groundwater withdrawal; (E)the use of groundwater resources that are in accordance with State law; or
 (F)other rights or obligations of the State as established under State law. (4)Existing water infrastructureNothing in this section shall be construed to—
 (A)limit off-highway vehicle access and road maintenance by local municipalities, irrigation districts, or water districts for those maintenance activities necessary to guarantee the continued viability of water resource facilities that currently exist or which may be necessary in the future to prevent the degradation of the water supply in the Little West Fork Blacks Fork Special Management Area designated by section 405; and
 (B)encumber, transfer, impair, or limit any water right, or recognized beneficial use, including access to, development, and use of livestock water rights as defined by State law.
 (o)Vegetation managementConsistent with the purposes of the Little West Fork Blacks Fork Special Management Area, nothing in this section prevents the Secretary from conducting vegetation management projects within the Little West Fork Blacks Fork Special Management Area.
 (p)Commercial timber harvestConsistent with the purposes of the Little West Fork Blacks Fork Special Management Area commercial timber harvest is authorized if the primary purpose of harvest is to restore or improve forest resiliency and watershed function or to further the purposes described in section 405.
 (q)WithdrawalSubject to valid existing rights, the Federal land within the Little West Fork Blacks Fork Special Management Area designated by section 405 are withdrawn from—
 (1)all forms of entry, appropriation, and disposal under the Federal land laws; (2)location, entry, and patent under the mining laws; and
 (3)operation of the mineral leasing, mineral materials, and geothermal leasing laws. 408.Desolation Canyon, Nine Mile Canyon, White River and Books Cliffs Sportsmen’s Special Management Areas (a)EstablishmentSubject to valid existing rights, the following areas in the State of Utah are hereby established as Special Management Areas:
 (1)Desolation CanyonCertain Federal land, comprising approximately 8,770 acres administered by the Bureau of Land Management in Carbon County as generally depicted on the map entitled Utah PLI Special Management Area Map dated June 30, 2016, to be known as the Desolation Canyon Special Management Area.
 (2)Nine Mile CanyonCertain Federal land, comprising approximately 41,301 acres; 26,210 acres in Carbon County and 15,091 acres in Duchesne County administered by the Bureau of Land Management in Carbon County and Duchesne County as generally depicted on the map entitled Utah PLI Special Management Area Map dated June 30, 2016, to be known as the Nine Mile Canyon Special Management Area.
 (3)White RiverCertain Federal land, comprising approximately 15,790 acres administered by the Bureau of Land Management in Uintah County as generally depicted on the map entitled Utah PLI Special Management Area Map dated June 30, 2016, to be known as the White River Special Management Area.
 (4)Books Cliffs SportsmensCertain Federal land, comprising approximately 42,351 acres administered by the Bureau of Land Management in Uintah County as generally depicted on the map entitled Utah PLI Special Management Area Map dated June 30, 2016, is established as Book Cliffs Sportsmens Special Management Area.
 (b)PurposesThe purposes of the Desolation Canyon, Nine Mile Canyon, and White River Special Management Areas (hereinafter referred to as the Areas) established under subsection (a) is to—
 (1)protect, conserve, and enhance the unique and nationally important historic, cultural, scientific, scenic, recreational, archaeological, natural, and educational resources of the Areas;
 (2)maintain and enhance cooperative and innovative management practices between resource managers, private landowners, and the public in the Areas; and
 (3)recognize and maintains historic uses of the Areas. (c)Books cliffs sportsmens special management area purposesThe purpose of the Book Cliffs Sportsmens Special Management Area (hereinto referred to as the Book Cliffs Area) is to protect hunting and fishing opportunities and habitat, manage and restore fish and wildlife habitat, and facilitate hunting and fishing opportunities in a natural environment.
					409.Desolation Canyon, Nine Mile Canyon, White River and Books Cliffs Sportsmen’s Special Management
			 Area map and legal description
 (a)In generalNot later than two years after the date of enactment of this Act, the Secretary of the Interior (hereinafter referred to as the Secretary) shall file a map and legal description of the Areas and the Books Cliffs Area with the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate.
 (b)EffectThe map and legal description prepared under subsection (a) shall have the same force and effect as if included in this section, except that the Secretary may correct minor errors in the map or legal description provided that prior to any modifications, clerical or typographical changes, these changes are reported to the State of Utah and the affected county.
 (c)Public availabilityA copy of the map and legal description shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management.
					410.Administration of the Desolation Canyon, Nine Mile Canyon, and White River Special Management Areas
 (a)Plan requiredNot later than two years after the date of enactment of this Act, the Secretary shall develop a management plan for the long-term management of each of the Areas.
 (b)Recommendations and consultationThe Secretary shall prepare the management plans in consultation and coordination with the State, local and tribal governments, the public, and the Public Lands Initiative Planning and Implementation Advisory Committee established under Division C of this Act. If the Secretary does not incorporate recommendations submitted by the State, local, and Indian tribes into the management plans, the Secretary shall submit a written explanation before the effective date of the management plan to the House Committee on Natural Resources and Senate Committee on Energy and Natural Resources outlining the reasons for rejecting the recommendations.
					411.Desolation Canyon, Nine Mile Canyon, and White River Special Management Area general provisions
 (a)ApplicabilityThe general provisions of section 204 shall apply to the Areas. (b)ExceptionThe withdrawal provided by 204(a) shall not apply to the Desolation Canyon Special Management Area, White River Special Management Area, and the Nine Mile Canyon Special Management Area.
 (c)Oil and gas leasingThe Secretary may lease oil and gas resources in accordance with the Mineral Leasing Act (30 U.S.C. 181 et seq.) subject to the following conditions:
 (1)The minerals may be accessed only by directional drilling from a lease held on the date of enactment of this Act and accessed through surface estate that is adjacent to, and outside of, the Areas.
 (2)The lease shall prohibit surface occupancy and surface disturbance for any mineral activities within the Areas.
						(d)Nine mile canyon additional provisions
 (1)Energy development, including access needs for energy development, within the Nine Mile Canyon Special Management Area shall be allowed under the terms of the West Tavaputs Plateau Project Final Environmental Impact Statement and Record of Decision of July 2, 2010.
 (2)Upon enactment of this section, the current Area of Critical Environmental Concern designation made under FLPMA (site) shall be permanently removed from the Nine Mile Canyon Special Management Area.
						412.Book Cliffs Sportsmens Special Management Area additional provisions
 (a)Management planNot later than two years after the date of enactment of this Act, the Secretary of the Interior (hereinto referred to as the Secretary) shall develop a management plan for the long-term management of the Book Cliffs Area.
 (1)Recommendations and consultationThe Secretary of the Interior shall prepare the management plan in consultation and coordination with the Advisory Council described in subsection (d) below. If the Secretary of the Interior does not incorporate the recommendations submitted by the Advisory Council into the management plan the Secretary of the Interior shall submit a written explanation before the effective date of the management plan to the House Committee on Natural Resources and Senate Committee on Energy and Natural Resources outlining the reasons for rejecting the recommendations of the Advisory Council.
 (2)RequirementsThe management plan shall be written in accordance with section 408(c). (3)UsesThe Secretary shall only allow such uses of the Books Cliffs Area that would further the purposes of the Books Cliffs Area.
 (b)Vegetation managementWithin the Book Cliffs Area, the Secretary may authorize vegetation management, including mechanical treatments, to the extent necessary to control fire, insects, or disease or to promote and improve wildlife habitat and diversity as consistent with the purposes of the Book Cliffs Area.
 (c)Mineral leasingthe Secretary may lease oil and gas resources in accordance with the Mineral Leasing Act (30 U.S.C. 181 et seq.) in the Books Cliffs Area subject to the following conditions:
 (1)The area may be accessed only by directional drilling from a lease held on the date of enactment of this Act on surface estate that is adjacent to, and outside of, the Books Cliffs Area.
 (2)The Books Cliff Area may be accessed only by directional drilling if the mineral lease entered into includes a non-waivable stipulation prohibiting surface occupancy and surface disturbance for any mineral activities within the Books Cliffs Area.
 (d)Wilderness reviewThe Secretary may not promulgate or issue any system-wide regulation, directive, instruction memorandum or order that would direct management of Federal lands designated under section 408 in a manner contrary to this title.
					413.Book Cliffs Sportsmen’s Special Management Area Advisory Committee
					(a)Establishment and purpose of the book cliffs sportsmen’s special management area advisory committee
 (1)EstablishmentThe Secretary of the Interior shall establish and maintain the Book Cliffs Sportsmen’s Special Management Area Advisory Committee (referred to in this title as the Book Cliffs Advisory Committee) to perform the duties in subsection (b).
 (2)PurposeThe purpose of the Book Cliffs Advisory Committee is to advise the Secretary of the Interior on the Book Cliffs Special Management Area.
 (b)DutiesThe Book Cliffs Advisory Committee shall advise the Secretary of the Interior with regard to— (1)implementation of the Book Cliffs Special Management Area Management Plan; and
 (2)administration of the Book Cliffs Special Management Area. (c)Appointment by the secretary (1)Appointment and termThe Secretary of the Interior shall appoint the members of the Book Cliffs Advisory Committee for a term of 5 years beginning on the date of appointment. The Secretary of the Interior may not reappoint members to more than three terms.
 (2)Basic requirementsThe Secretary of the Interior shall ensure that the Book Cliffs Advisory Committee established meets the requirements of subsection (d).
 (3)Initial appointmentThe Secretary of the Interior shall make initial appointments to the Book Cliffs Advisory Committee not later than 180 days after the date of the enactment of this Act.
 (4)VacanciesThe Secretary of the Interior shall make appointments to fill vacancies on the Book Cliffs Advisory Committee as soon as practicable after the vacancy has occurred.
 (5)CompensationMembers of the Book Cliffs Advisory Committee shall not receive any compensation. (d)Composition of Book Cliffs Advisory Committee (1)NumberThe Book Cliffs Advisory Committee shall be comprised of no more than 11 members.
 (2)Community interests representedBook Cliffs Advisory Committee members shall reside in the State of Utah and be representative of the following members:
 (A)State Division of Wildlife Resources Director or one designee. (B)Game bird hunting organization.
 (C)Wildlife conservation organization. (D)Big game hunting organization.
 (E)Cold water fishing organization. (F)Tourism, outfitter, or guiding industry.
 (G)Hunting or shooting equipment retail industry. (H)Ute Tribe.
 (I)Forest or rangeland management specialist. (J)Ranching industry in Uintah County.
 (K)Uintah County Commission Chairman or designee. (3)Preservation of public advisory statusNo individual serving under section 402 may be an officer or employee of the Federal Government or State of Utah Government.
 (4)Balanced representationIn appointing Book Cliffs Advisory Committee members from the two categories in section 402, the Secretary of the Interior shall provide for balanced and broad representation from within each category.
 (5)ChairpersonThe Secretary of the Interior shall select the chairperson of the Book Cliffs Advisory Committee for a term of 5 years beginning on the date of appointment.
						(e)Annual Book Cliffs Advisory Committee report
 (1)Report submissionThe Book Cliffs Advisory Committee shall submit a report no later than September 30 of each year to the Secretary of the Interior, the Committee on Natural Resources of the House of Representatives, and the Committee on Agriculture, Nutrition, and Forestry of the Senate. If the Book Cliffs Advisory Committee cannot meet the September 30 deadline in any year, the Secretary of the Interior shall advise the Chair of each such Committee of the reasons for such delay and the date on which the submission of the report is anticipated.
 (2)ContentsThe report required by paragraph (1) shall describe— (A)the activities of the Book Cliffs Advisory Committee during the preceding year;
 (B)the reports and recommendations made by the Book Cliffs Advisory Committee to the Secretary of the Interior during the preceding year; and
 (C)an accounting of actions taken by the Secretary of the Interior as a result of the recommendations. (f)Other Book Cliffs Advisory Committee authorities and requirements (1)Staff assistanceThe Book Cliffs Advisory Committee may submit to the Secretary of the Interior a request for periodic staff assistance from Federal employees under the jurisdiction of the Secretary.
						(2)Meetings
 (A)FrequencyThe Book Cliffs Advisory Committee shall meet at the call of the Secretary of the Interior, the Chairperson, or a majority of the members. Meetings shall be held no fewer than 1 time a year. A majority must be present to constitute an official meeting of the Book Cliffs Advisory Committee.
 (B)Open meetingsAll meetings of the Book Cliffs Advisory Committee shall be announced at least one week in advance in publications of general circulation and shall be open to the public.
 (3)RecordsThe Book Cliffs Advisory Committee shall maintain records of the meetings of the Book Cliffs Advisory Committee and make the records available for public inspection.
						VArches National Park Expansion
 501.Arches National Park expansionSection 1 of Public Law 92–155 is amended— (1)by inserting the following after paragraph (2)—
						
 (3)Effective on the date of enactment of the Utah Public Lands Initiative Act, the boundary of the park shall include the area consisting of approximately 18,779 acres and depicted as Arches Expansion on the map entitled Utah PLI Park and Monument Map dated June 24, 2016.;
 (2)by redesignating paragraph (3) as paragraph (4); and (3)in paragraph (4), as so designated by paragraph (2) of this provision, by striking (1) and (2) and inserting instead (1), (2), and (3).
					VIJurassic National Monument
				601.Jurassic National Monument
 (a)PurposesTo conserve, interpret, and enhance for the benefit of present and future generations the paleontological, scientific, educational, and recreational resources, there is established in Emery County, Utah, subject to valid existing rights, the Jurassic National Monument (hereinafter referred to in this title as the Monument).
 (b)BoundariesThe Monument shall consist of approximately 867 acres of Federal land in Emery County, Utah as generally depicted on the map entitled Utah PLI Park and Monument Map dated June 24, 2016, to be known as the Jurassic National Monument.
					(c)Map and legal description
 (1)In generalTwo years after the date of enactment of this Act, the Secretary of the Interior (hereinafter referred to as the Secretary) shall file a map and legal description of the Monument with the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate.
 (2)EffectThe map and legal description prepared under paragraph (1) shall have the same force and effect as if included in this section, except that the Secretary may correct minor errors in the map or legal description provided that prior to any modifications, clerical or typographical changes, these changes are reported to the State of Utah and the affected county.
 (3)Public availabilityA copy of the map and legal description shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management.
						(d)Acquisition of land
 (1)In generalThe Secretary may acquire land or interests in land within the boundaries of the Monument only by donation, exchange, transfer from another agency, or purchase from a willing seller.
 (2)Land exchangeAt the request of the State, not later than two years after the date of enactment of this Act, the Secretary shall complete exchanges for State land located within the boundaries of the Monument designated by this title.
 (3)No condemnationWithin the Monument designated by this section the use of eminent domain or condemnation shall be prohibited.
 (e)WithdrawalsSubject to valid existing rights, any land within the Monument or any land or interest in land that is acquired by the United States for inclusion in the Monument after the date of enactment of this section is withdrawn from—
 (1)entry, appropriation, or disposal under the Federal land laws; (2)location, entry, and patent under the mining laws; and
 (3)operation of the mineral leasing laws, geothermal leasing laws, and minerals materials laws. (f)Management plan (1)Plan requiredNot later than two years after the date of enactment of this Act, the Secretary shall develop a management plan for the long-term management of the Monument, including consideration of enhanced transportation routes, outdoor recreation planning, and promotion of scientific research.
 (2)Recommendations and consultationThe Secretary shall prepare the management plan in consultation and coordination with State, local and tribal governments, the public, and the Public Lands Initiative Planning and Implementation Advisory Committee established under Division C of this Act. If the Secretary does not incorporate recommendations submitted by the State, local governments, and Indian tribes into the management plans, the Secretary shall submit a written explanation before the effective date of the management plan to the House Committee on Natural Resources and Senate Committee on Energy and Natural Resources outlining the reasons for rejecting the recommendations of the State and local governments and tribes.
 (3)UsesThe Secretary shall allow only such uses of the Monument that would further the purposes outlined in subsection (a).
 (g)AdministrationThe Secretary shall administer the Monument in accordance with— (1)the management plan; and
 (2)any other applicable laws. (h)Adjacent management (1)In generalNothing in this title creates a protective perimeter or buffer zone around the Monument designated by this section.
 (2)Activities outside monumentThe fact that an activity or use on land outside the Monument can be seen, heard, felt or smelled within the Monument shall not preclude the activity or use outside the boundary of the Monument.
						VIIWild and Scenic Rivers
				701.Wild and scenic rivers
 (a)AdditionsSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding at the end the following:
						
 (213)Colorado RiverThe following segments in the State of Utah, to be administered by the Secretary of the Interior as follows:
 (A)The approximately 12.6 mile segment in Grand County as generally depicted on the Utah PLI Wild and Scenic River Map dated July 11, 2016, as a wild river.
 (B)The approximately 12.6 mile segment in Grand County as generally depicted on the Utah PLI Wild and Scenic River Map dated June 11, 2016, as a scenic river.
 (C)The approximately 52.2 mile segment in Grand County as generally depicted on the Utah PLI Wild and Scenic River Map dated June 11, 2016, as a recreational river.
 (D)The approximately 27.1 mile segment in Grand County as generally depicted on the Utah PLI Wild and Scenic River Map dated June 11, 2016, as a scenic river.
 (214)Dolores RiverThe following segments in the State of Utah, to be administered by the Secretary of the Interior as follows:
 (A)The approximately 5.6 mile segment in Grand County as generally depicted on the Utah PLI Wild and Scenic River Map dated June 11, 2016, as a recreational river.
 (B)The approximately 5.8 mile segment in Grand County as generally depicted on the Utah PLI Wild and Scenic River Map dated June 11, 2016, as a scenic river.
 (C)The approximately 11.5 mile segment in Grand County as generally depicted on the Utah PLI Wild and Scenic River Map dated June 11, 2016, as a recreational river.
 (215)Green RiverThe following segments in the State of Utah, to be administered by the Secretary of the Interior as follows:
 (A)The approximately 69.5 mile river segment in Uintah, Carbon, Emery, and Grand Counties as generally depicted on the Utah PLI Wild and Scenic River Map dated June 11, 2016, as a as a scenic river.
 (B)The approximately 19.2 mile river segment in Emery and Grand Counties as generally depicted on the Utah PLI Wild and Scenic River Map dated June 11, 2016, as a wild river.
 (C)The approximately 8.5 mile river segment in Emery and Grand Counties as generally depicted on the Utah PLI Wild and Scenic River Map dated June 11, 2016, as a recreational river.
 (D)The approximately 109.4 mile river segment in Emery and Grand Counties as generally depicted on the Utah PLI Wild and Scenic River Map dated July 11, 2016, as a scenic river.
 (216)Dark CanyonThe approximately 6.3 mile river segment in San Juan County as generally depicted on the Utah PLI Wild and Scenic River Map dated July 11, 2016, as a wild river.
 (217)San Juan RiverThe approximately 17.2 mile river segment in San Juan County as generally depicted on the Utah PLI Wild and Scenic River Map dated July 11, 2016, as a wild river..
					(b)Adjacent management
 (1)In generalNothing in this title creates a protective perimeter or buffer zone around a wild and scenic river designated by this title.
 (2)Activities outside wild and scenic riverThe fact that an activity or use on land outside a wild and scenic river designated under this title can be seen, heard, felt or smelled within the wild and scenic river shall not preclude the activity or use outside the boundary of the wild and scenic river.
 (c)AcquisitionThe Secretary of the Interior may acquire land or interest in land within the boundaries of the wild and scenic river areas designated by this title only by donation, exchange, or transfer from another agency.
 (d)No condemnationWithin the areas designated by this title the use of eminent domain or condemnation shall be prohibited.
 (e)Outfitting and guide activitiesCommercial services (including authorized outfitting and guide activities) within the wild and scenic rivers designated by this title are authorized to the extent necessary to realize the recreational purposes of the areas.
					(f)Maps and legal description
 (1)In generalNot later than two years after the date of enactment of this Act, the Secretary of the Interior shall file a map and legal description of the river segments designated by this title with the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate.
 (2)EffectThe map and legal description prepared under paragraph (1) shall have the same force and effect as if included in this title, except that the Secretary of the Interior may correct minor errors in the map or legal description and provided that prior to any modifications, clerical or typographical changes, these changes are reported to the State of Utah and the affected counties.
 (3)Public availabilityA copy of the map and legal description shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management.
						VIIIAshley Karst National Geologic and Rec­re­a­tion Area
				801.Ashley Karst National Geologic and Rec­re­a­tion Area
 (a)EstablishmentSubject to valid existing rights, including the rights of a tribe, the approximately 110,838 acres generally depicted on the map entitled Utah PLI Special Management Area Map dated June 30, 2016, are hereby established as the Ashley Karst National Geologic and Recreation Area.
 (b)PurposesThe purposes of the Ashley Karst National Geologic and Recreation Area (hereinto referred to in this title as the Area) are to provide recreational opportunities, protection and management of water resources, utilization of commercial forest products and withdrawal of minerals from development.
					802.Map and legal description
 (a)In generalNot later than two years after the date of enactment of this Act, the Secretary of Agriculture (hereinafter referred to as the Secretary) shall file a map and legal description of the Ashley Karst National Geologic and Recreation Area (hereinafter referred to as the Area with the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate.
 (b)EffectThe map and legal description prepared under subsection (a) shall have the same force and effect as if included in this title, except that the Secretary may correct minor errors in the map or legal description and provided that prior to any modifications, clerical or typographical changes, these changes are reported to the State of Utah and the affected county.
 (c)Public availabilityA copy of the map and legal description shall be on file and available for public inspection in the appropriate offices of the United States Forest Service and Bureau of Indian Affairs.
					803.Administration
 (a)AdministrationThe Secretary shall administer the Area in accordance with— (1)the National Forest Management Act of 1976 (16 U.S.C. 1600 et seq.);
 (2)this title; and (3)other applicable laws.
 (b)ManagementNot later than two years after the date of enactment of this Act, the Secretary shall develop a management plan for the long-term management of the Area.
 (c)Recommendations and consultationThe Secretary shall prepare the management plan in consultation and coordination with local and tribal governments, the public, and the Public Lands Initiative Planning and Implementation Advisory Committee established under Division C of this Act. If the Secretary does not incorporate recommendations submitted by the State, local, and Indian tribes into the management plans, the Secretary shall submit a written explanation before the effective date of the management plan to the House Committee on Natural Resources and Senate Committee on Energy and Natural Resources outlining the reasons for rejecting the recommendations of the State, local and tribal governments.
 (d)UsesThe Secretary shall allow only such uses of the Area that would further the purposes outlined in subsection 801(b) of this title and the following guidelines:
 (1)Provide for recreational opportunities to occur within the Area including skiing, biking, hiking, fishing, hunting, horseback riding, snow­mo­bil­ing, designated trails for motorcycle riding and off-highway vehicle use, snowshoeing, camping, and other recreational activities consistent with this title.
 (2)Provide for active forest management, utilizing commercial harvesting for hazardous fuels reduction, wildfire prevention, control of insects and disease, and to improve watershed health.
 (3)Prohibit mineral development. (4)Promote the long-term protection and management of the water resources and underground karst system.
						804.General provisions
					(a)Off-Highway vehicle and motorized vehicles
 (1)In generalThe use of off-highway vehicles and motorized vehicles shall be permitted within the Area. (2)ManagementThe Secretary shall designate existing routes in a manner that—
 (A)uses Forest Service roads and routes existing as of January 1, 2016, and also new roads authorized by this title;
 (B)does not significantly damage designated critical habitat or cultural resources; and (C)does not interfere with private property or water rights.
 (3)ClosureThe Secretary, in consultation with the State and affected County, may temporarily close or permanently reroute, subject to paragraph (4), a route if the Secretary determines that—
 (A)the route is significantly damaging designated critical habitat or cultural resources; (B)the route threatens public safety;
 (C)closure of the route is necessary to repair damage to the designated route; or (D)closure of the route is necessary to repair resource damage.
 (4)ReroutingPortions of the designated route that are temporarily closed may be permanently rerouted by utilizing a previously closed route or constructing a new route.
 (5)NoticeThe Secretary shall provide information to the public regarding any designated routes that are open, have been rerouted, or are temporarily or permanently closed through—
 (A)use of appropriate signage within the Conservation Area; and (B)use of the Internet and Web resources.
 (b)Priority routesMarsh Peak South Road and South Fork Road, as depicted on the Utah PLI Special Management Area Map, shall be open for off-highway vehicle use. Administrative access to Whiterocks Lake for general and emergency purposes shall be allowed for the United States Forest Service, State and local governments, and applicable water user association or utility company.
					(c)Route construction
 (1)Feasibility studyNot later than 180 days after the date of enactment of this Act, the Secretary shall study the feasibility and public interest of constructing new routes as needed to increase or enhance hiking and motorized recreational opportunities and purposes of the area.
						(2)Construction
 (A)Construction authorizedIf the Secretary determines that the construction of a route is feasible the may construct the route.
 (B)Use of volunteer services and contributionsA route authorized under this subsection may be constructed by volunteers, with volunteer services and contributions from non-Federal sources.
 (d)No effect on non-Federal land or interests in non-Federal landNothing in this title affects ownership, management, or other rights relating to non-Federal land or interests in non-Federal land located within the Area.
 (e)Oversnow vehiclesThe Secretary shall authorize the use of snowmobiles and other oversnow vehicles in the Area when there is at least six inches of snow cover.
 (f)Fire, insects, and diseaseIn accordance with this title, the Secretary may— (1)carry out any measures to manage wildland fire and treat hazardous fuels, insects, and diseases in the Area; and
 (2)coordinate those measures with the appropriate State, tribal, or local agency. (g)Wildland fire operationsNothing in this title precludes a Federal, State, or local agency from conducting wildfire management operations (including operations using aircraft or mechanized equipment) in the Area designated under this title.
 (h)Livestock grazingWithin the Area designated under section 801, the grazing of livestock established before the date of enactment of this Act shall continue subject to reasonable regulations as prescribed by the relevant Secretary.
 (1)Protection of existing usesExisting livestock grazing shall continue in accordance with the following guidelines: (A)There shall be no reductions of grazing in the areas designated by this title simply because an area is, or has been designated by this title.
 (B)The number of livestock permitted to graze in areas designated by this title shall continue at approximate stocking levels prescribed in the grazing permit that existed on January 1, 2016, and additional or suspended animal unit months shall be authorized to graze as range conditions allow or if range treatments improve conditions. Animal Unit Months shall only be diminished as a result of revisions in the normal grazing and land management planning and policy setting process.
 (C)The maintenance of existing grazing supporting facilities in an area prior to its designated by this title (including fences, placement of salt and minerals, line cabins, water wells and pipelines, stock tanks and ponds), shall continue. Such maintenance may include the use of off-highway vehicles or mechanized tools and equipment.
 (D)The construction of new grazing improvements or replacement of deteriorated facilities in areas designated by this title is authorized if in accordance with the applicable land management plan.
 (E)The use of off-highway vehicles for emergency purposes such as care of sick animals or the placement of feed and water in emergency situations is authorized by the applicable grazing permit holder or an employee or agent thereof.
 (F)Access to historic and traditional water sources for the purpose of watering livestock shall be maintained.
 (G)The trailing of domestic livestock shall continue and shall not be limited by the designations made under section 801(b).
 (2)Utah Department of Agriculture and FoodIn instances in which historic grazing locations, access, or use is disputed by the grazing permittee, data and information provided by the Utah Department of Agriculture shall be given consideration by the Secretary to establish historic access, locations, or use.
 (i)Existing easements and rights-of-WayNothing in this title precludes the Secretary from renewing easements or rights-of-way in existence on the date of enactment of this Act, in accordance with this title and existing law.
					(j)Adjacent management
 (1)In generalNothing in this title creates a protective perimeter or buffer zone around the Area designated by section 801.
 (2)Activities outside areaThe fact that an activity or use on land outside the Area can be seen, heard, felt or smelled within the Area shall not preclude the activity or use outside the boundary of the Area.
 (k)Outfitting and guide activitiesCommercial services (including authorized outfitting and guide activities) within the Area are authorized to the extent necessary to realize the recreational purposes of the areas.
 (l)Fish and wildlifeNothing in this title affects the jurisdiction of the State of Utah with respect to the management of fish and wildlife on Federal land in the State, including the regulation of hunting, fishing, and trapping within the Area.
 (m)AccessThe Secretary shall provide the owner of State, tribal or private property owners within the boundary of the Area access to the property.
 (n)Wildlife water development projectsStructures and facilities, including future and existing structures and facilities, for wildlife water development projects (including guzzlers) in the Area are authorized.
					(o)Water rights
 (1)Statutory constructionNothing in this title— (A)shall constitute either an express or implied reservation by the United States of any water rights with respect to the Area designated by section 801;
 (B)affects any water rights in the State of Utah; (C)establishes a precedent with regard to any future designations; or
 (D)shall restrict or prohibit the upstream diversion of water rights held under Utah State law. (2)Utah water lawThe Secretary shall follow the procedural and substantive requirements of State law to obtain and hold any water rights not in existence on the date of the enactment of this Act with respect to the Area.
 (3)Effects on State water rightsThe Secretary shall not take any action that adversely affects— (A)any water rights granted by the State;
 (B)the authority of the State in adjudicating water rights; (C)definitions established by the State with respect to the term beneficial use or priority of rights;
 (D)terms and conditions for groundwater withdrawal; (E)the use of groundwater resources that are in accordance with State law; or
 (F)other rights or obligations of the State as established under State law. (4)Existing water infrastructure (A)Nothing in this title shall be construed to limit off-highway vehicle access and road maintenance by local municipalities or water or irrigation districts for those maintenance activities necessary to guarantee the continued viability of water resource facilities that currently exist or which may be necessary in the future to prevent the degradation of the water supply in the Area designated by section 801.
 (B)Nothing in this title shall be construed to encumber, transfer, impair, or limit any water right, or recognized beneficial use, including access to, development, and use of livestock water rights as defined by State law.
 (p)Vegetation managementNothing in this title prevents the Secretary from conducting vegetation management projects within the Area.
 (q)WithdrawalSubject to valid rights in existence on the date of enactment of this Act the Federal land within the Area is withdrawn from—
 (1)all forms of entry, appropriation, and disposal under the Federal land laws; (2)location, entry, and patent under the mining laws; and
 (3)operation of the mineral leasing, mineral materials, and geothermal leasing laws. (r)FeesExcept for improved campgrounds, within the Area the United States Forest Service is prohibited from the collecting or requiring fees for access or use.
					BInnovative Land Management, Recreation and Economic Development
			ISchool Trust Land Consolidations
				101.Findings and purpose
 (a)FindingsCongress finds that the land exchange authorized and directed by this title furthers public objectives referenced in section 206 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716) including—
 (1)promoting better management of Federal conservation areas by removing inheld State trust land sections;
 (2)securing Federal ownership and protection of land with significant wildlife, recreational, scenic, cultural and other public values;
 (3)assisting the State of Utah and local governments in economic development and community expansion through the consolidation of State trust lands in manageable blocks near several Utah communities; and
 (4)advancing public education through increased opportunity for economic development of Utah school trust lands, in furtherance of the land grants made under the Utah Enabling Act, Act of July 16, 1894 (28 Stat. 107, chapter 138).
 (b)PurposeIt is the purpose of this title to authorize, direct, facilitate, and expedite the exchange of land between the State of Utah and the United States.
 102.DefinitionsIn this title: (1)Federal landThe term Federal land means the lands identified on the Map as Federal Land, Federal Land—Minerals Only, and Federal Land—Surface Only administered by the Bureau of Land Management located in Carbon, Duchesne, Emery, Grand, San Juan and Uintah Counties, Utah.
 (2)MapThe term Map means the following map prepared by the Bureau of Land Management and entitled State and Federal Land Exchange Map dated July 12, 2016. (3)Non-Federal landThe term non-Federal land means the lands identified on the Map as State Trust Land Proposed for Transfer to United States, State Trust Lands—Surface Only Proposed for Transfer to United States and State Trust Lands—Minerals Only Proposed for Transfer to United States located in Carbon, Duchesne, Emery, Grand, San Juan and Uintah Counties, Utah, as generally depicted on the Map.
 (4)SecretaryThe term Secretary means the Secretary of the Interior. (5)StateThe term State means the State of Utah, acting as trustee under the Utah State School and Institutional Trust Lands Management Act (Utah Code Ann. 53C–1–101 et seq.) through the Utah School and Institutional Trust Lands Administration.
					103.Exchange of land; reservation of interests
 (a)In generalIf the State offers to convey to the United States title to the non-Federal land, the Secretary shall, subject to the provisions of this title—
 (1)accept the offer; and (2)on receipt of the right, title, and interest of the State in and to the non-Federal land, convey to the State all right, title, and interest of the United States in and to the Federal land.
 (b)Valid existing rightsThe exchange authorized under subsection (a) shall be subject to valid existing rights. (c)CostsCosts of the land exchange shall be allocated in accordance with section 206(f)(2)(B) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716(f)(2)(B)).
 (d)Title approvalTitle to the Federal land and non-Federal land to be exchanged under this section shall be in a form acceptable to the Secretary and the State.
					(e)Reservation of interest in potash
 (1)With respect to Federal land that contains potash resources, the Secretary shall reserve an interest in all potash resources.
 (2)The interest reserved by the United States under paragraph (1) shall consist of— (A)50 percent of any bonus bid or other payment received by the State as consideration for securing any lease or authorization to develop potash resources;
 (B)50 percent of the amount that would have been received by the Federal Government under the royalty rate applicable on July 1, 2015, if the potash resources had been retained in Federal ownership; and
 (C)50 percent of any other payment received by the State pursuant to any lease or authorization to develop the potash resources.
 (3)Upon receipt of any funds from potash leasing and development on lands in which the Secretary has reserved an interest, the State shall pay the Secretary amounts attributable to the reserved interest of the United States in accordance with paragraph (4).
						(4)
 (A)Any amounts due under paragraph (3) shall be paid by the State to the United States not less than quarterly.
 (B)The State may deduct an administrative fee of three per cent from all payments due to the United States under paragraph (2).
 (5)No obligation to leaseThe State shall not be obligated to lease or otherwise develop potash resources in which the United States retains an interest under this subsection.
						(f)Reservation of wellbore interest in oil and gas
 (1)The Secretary shall reserve a wellbore interest in each oil and gas well on Federal land that has been determined by the Secretary to be capable of production in paying quantities as of the date of conveyance.
 (2)The wellbore interest reserved to the United States under paragraph (1) shall consist of the amount of all royalties attributable to an oil and gas well located on Federal land as of the date of conveyance.
 (3)Upon receipt of any funds attributable to the reserved wellbore interest of the United States, the State shall pay the Secretary all such amounts in accordance with paragraph (4).
						(4)
 (A)Any amounts due under paragraph (2) shall be paid by the State to the United States not less than quarterly.
 (B)The State may deduct an administrative fee of three per cent from all payments due to the United States under paragraph (2).
 (5)The reserved wellbore interests of the United States in oil and gas under this section shall automatically terminate on the date that is 10 years after the enactment of this Act.
 (6)The United States shall share all revenue received with respect to its reserved wellbore mineral interest in oil and gas with the State of Utah in accordance with section 35(a) of the Mineral Leasing Act (30 U.S.C. 191(a)).
 (g)Appurtenant water rightsAny conveyance of a parcel of Federal land or non-Federal land under this title shall include the conveyance of water rights appurtenant to the parcel conveyed.
 (h)Conveyance of parcels in stagesParcels of Federal land and non-Federal land may be exchanged in phases as mutually determined by the Secretary and the State.
 104.Withdrawal of Federal lands prior to exchangeSubject to valid existing rights, during the period beginning on the date of enactment of this Act and ending on the date on which the Federal land is conveyed, the Federal land is withdrawn from mineral location, entry or patent under the mining laws, from leasing and entry under the mineral leasing laws, and from mineral material disposal.
				105.National Environmental Policy Act of 1969 and Federal Land Policy and Management Act of 1976
			 compliance
 (a)Public interestThe land exchange authorized and directed by this title is in the public interest. (b)Scoping and analysisNotwithstanding any other law, in preparing an environmental assessment or environmental impact statement required under section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332) with respect to the land exchange contemplated by this title—
 (1)the Secretary is not required to identify any actions other than the proposed action and the no action alternative; and
 (2)the Secretary is not required to analyze the environmental effects of alternative conveyances or actions other than the offer submitted by the State under subsection 103(a).
 (c)Presumption of plan adequacyConveyances of Federal land to the State in accordance with this title are presumed to comply with any land use plan enacted under section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712).
					106.Status and management of land after exchange
 (a)Administration of non-Federal landIn accordance with section 206(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716(c)), the non-Federal land acquired by the United States under this title shall become part of, and be managed as part of, the Federal administrative unit or area in which the land is located.
					(b)Grazing permits
 (1)If land conveyed under this title is subject to a lease, permit, or contract for the grazing of domestic livestock in effect on the date of acquisition, the entity acquiring the land shall allow the grazing to continue for the remainder of the term of the lease, permit, or contract, subject to the related terms and conditions of user agreements, including permitted stocking rates, grazing fee levels, access rights, and ownership and use of range improvements.
 (2)To the extent allowed by Federal or State law, on expiration of any grazing lease, permit, or contract described in paragraph (1), the holder of the lease, permit, or contract shall be entitled to a preference right to renew the lease, permit, or contract.
 (3)If land conveyed by the State under this title is used by a grazing permittee or lessee to meet the base property requirements for a Federal grazing permit or lease, the land shall continue to qualify as a base property for the remaining term of the lease or permit and the term of any renewal or extension of the lease or permit.
						(c)Hazardous materials
 (1)The Secretary and the State shall make available for review and inspection any record relating to hazardous materials on the land to be exchanged under this title.
 (2)The costs of remedial actions relating to hazardous materials on land acquired under this title shall be paid by those entities responsible for the costs under applicable law.
 107.Book Cliffs Conservation AreaSubject to valid existing rights, the mineral estate in the non-Federal lands acquired by the United States under this title, and the existing mineral estate in the Federal land, located in Grand County, Utah, as depicted on the Maps as Book Cliffs Conservation Area is withdrawn from location, entry and patent under the mining laws and the operation of the mineral leasing, mineral materials and geothermal leasing laws.
				IIGoblin Valley State Park
 201.Land conveyanceAt the request of the State of Utah, the Secretary of the Interior shall convey, without consideration, the approximately 9,995 acres of Bureau of Land Management land identified as Utah PLI Goblin Valley State Park Map on the map entitled Utah PLI Goblin Valley State Park Expansion Map and dated June 24, 2016, to the Utah State Parks and Recreation Division of the Department of Natural Resources.
				202.Cooperative Management of Goblin Valley
 (a)In generalAt the request of the State of Utah, in accordance with this section, the Secretary of the Interior shall enter into a cooperative agreement with the State for the management of the Federal land described in subsection (b) which shall be known as the Goblin Valley Cooperative Management Area.
 (b)Description of landThe area subject to the cooperative agreement is Federal land managed by the Bureau of Land Management in Emery County, Utah, comprising approximately 152,678 acres, identified as Goblin Valley Cooperative Management Area on the map entitled Utah PLI Goblin Valley State Park Map and dated June 24, 2016.
 (c)PurposeThe purpose of the Goblin Valley Cooperative Management Area is to promote outdoor recreation, such as off-highway vehicle use, mountain biking, rock climbing, and hiking.
 (d)TermsThe cooperative agreement shall— (1)clarify the roles, responsibilities, and limitations, of the Secretary of the Interior and the State of Utah with regard to recreation management within the Goblin Valley Cooperative Management Area;
 (2)extend only to recreational activities, including off-highway vehicle and non-off-highway vehicle use, within the Goblin Valley Cooperative Management Area, and shall not affect other land management within the Goblin Valley Cooperative Management Area, or recreational activities outside the Goblin Valley Cooperative Management Area;
 (3)require that recreational activities within the Goblin Valley Cooperative Management Area shall continue to be managed in accordance with—
 (A)the San Rafael Swell National Conservation Area and Crack Canyon Wilderness established by this title; and
 (B)applicable Federal laws; (4)require new route and trail construction for motorized and non-motorized use to further recreational opportunities and minimize resource conflict;
 (5)address the establishment, distribution, and uses of, any revenues generated by recreational activities (including entrance fees) within the Goblin Valley Cooperative Management Area; and
 (6)specify that the State agency administering the Goblin Valley Cooperative Management Area shall be the Utah State Parks and Recreation Division of the Department of Natural Resources.
						IIIPrice Canyon State Forest
 301.DefinitionsIn this title: (1)MapsThe term Map means the map entitled Utah PLI Price Canyon State Forest Map and dated July 1, 2016.
 (2)Federal landThe term Federal land means the 13,321 acres identified as BLM Lands Proposed for Transfer to State Sovereign Land located in Carbon County, Utah, as generally depicted on the Map. (3)Non-Federal landThe term non-Federal land means the 14,939 acres identified on the Map as State Sovereign Land Proposed for Transfer to BLM located in Grand and San Juan Counties, Utah, as generally depicted on the Map.
 (4)SecretaryThe term Secretary means the Secretary of the Interior. (5)StateThe term State means the State of Utah’s Division of Forestry, Fire, and State Lands.
					302.Exchange of land
 (a)PurposeIt is the purpose of this title to consolidate intermingled State sovereign lands in an area of Carbon County, Utah, to create the State of Utah’s first State Forest.
 (b)ConveyanceIf the State offers to convey to the United States title to the non-Federal land, the Secretary shall—
 (1)accept the offer; and (2)on receipt of the right, title, and interest of the State in and to the non-Federal land, convey to the State all right, title, and interest of the United States in and to the Federal land.
 (c)Valid existing rightsThe exchange authorized under subsection (a) shall be subject to valid existing rights. (d)Title approvalTitle to the Federal land and non-Federal land to be exchanged under this section shall be in a form acceptable to the Secretary and the State.
					303.Livestock grazing
 For lands acquired by the State under this title in which grazing is established before the date of enactment of this Act, the grazing of livestock shall continue at levels existing as of January 1, 2016.
				IVDeer Lodge Land Exchange
 401.DefinitionsIn this title: (1)AssociationThe term Association means the Deer Lodge Homeowners Association.
 (2)Federal landThe term Federal land means the approximately 157 acres of National Forest System land in Daggett County, Utah, identified as Deer Lodge Cabin Site on the map.
 (3)MapThe term map means the map entitled Utah PLI Deer Lodge Land Exchange Map and dated June 24, 2016. (4)Non-Federal landThe term non-Federal land means the parcel of approximately 77 acres of private land located in Uintah County, Utah, and identified as Land to Be Acquired by USFS on the map.
 (5)SecretaryThe term Secretary means the Secretary of Agriculture. 402.Land exchange (a)Conveyance of landNo later than two years after enactment of this title, if the Association offers to convey to the United States all right, title, and interest of the Association in and to the non-Federal land, the Secretary shall convey to the Association, without consideration, all right, title, and interest of the United States in and to the Federal land, subject to valid existing rights.
 (b)Compliance with existing lawExcept as otherwise provided in this title, the Secretary shall carry out the land exchange under this title in accordance with section 206 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716).
 (c)TitleAs a condition of the land exchange under this title, title to the non-Federal land to be acquired by the Secretary shall be acceptable to the Secretary.
 (d)ConditionAs a condition of the land exchange under this title, the Association shall agree to retain as undeveloped open space the approximately 40 acres of meadow area identified as Open Space as generally depicted on the map.
					VScofield Land Transfer
 501.Short titleThis title may be cited as the Scofield Land Transfer Act. 502.DefinitionsIn this title:
 (1)Carbon CountyThe term Carbon County means Carbon County, Utah, within which the Scofield Reservoir property is located. (2)ClaimantThe term claimant means any person or entity (or a successor in interest to a person or entity) that, according to the records in the office of the Recorder for Carbon County, as of the date of enactment of this Act, claims title to, or an interest in, the Federal land.
					(3)Federal land
 (A)In generalThe term Federal land means the land acquired by Price River Water Conservation District and transferred to the United States for use in the construction and operation of the Scofield Dam and Reservoir located between the normal water surface elevation and the property boundary elevation in the Scofield Reservoir basin.
 (B)ExclusionsThe term Federal land does not include— (i)any mineral or subsurface rights to the land described in subparagraph (A); or
 (ii)the 205 acres of land adjoining the Scofield Reservoir, as adjudicated in the case styled United States v. Dunn (557 F.3d 1165 (10th Cir. 2009)).
 (4)Flood surcharge elevationThe term flood surcharge elevation means the elevation of 7640.3 in the North American Vertical Datum of 1988, which corresponds to the elevation of the crest of Scofield Dam.
 (5)FundThe term Fund means the Scofield Reservoir Fund established by section 503(d)(9)(A). (6)Life estateThe term life estate means—
 (A)if the claimant is a person, an interest of the claimant in the Federal land that will revert to the United States on the date of the death of the claimant; and
 (B)if the claimant is an entity, an interest in the Federal land of a person designated by the claimant that will revert to the United States on the date of the death of the designated person.
 (7)Normal water surface elevationThe term normal water surface elevation means the contour elevation of 7621.8 in the North American Vertical Datum of 1988, which corresponds to the elevation of the crest of the spillway of Scofield Dam.
 (8)Property boundary elevationThe term property boundary elevation means the contour elevation 7630, as surveyed by McGonagle and Ulrich, Land Surveyors, in 1926, which was transmuted to the current elevation of 7638.9 in the North American Vertical Datum of 1988 and which corresponds to 1.4 vertical feet below the crest of Scofield Dam.
 (9)RoadsThe term Roads means the streets, improved and unimproved, as in existence on the date of enactment of this Act, that—
 (A)are located on the Federal land; (B)are intended for public access via motorized vehicle to the Federal land claims of the claimants; and
 (C)extend to the shoreline of Scofield Reservoir. (10)SecretaryThe term Secretary means the Secretary of the Interior.
					(11)Structure
 (A)In generalThe term structure means any improvement located on the property of a claimant, as in existence on the date of enactment of this Act, including—
 (i)a residence; (ii)a shed;
 (iii)a workshop; (iv)a garage;
 (v)a carport; (vi)a deck;
 (vii)a boathouse; or (viii)an incidental building.
 (B)InclusionThe term structure includes any infrastructure associated with a residence that is not owned by a public or private utility, including water, power, sewer, and improvements to Roads.
						503.Conveyance of Scofield Project Land
					(a)Survey
 (1)In generalTo facilitate the conveyance of the Federal land under this title, it shall be the responsibility of Carbon County—
 (A)to enter into an agreement with the Secretary to pay the costs associated with a full physical and title survey of the Federal land in order to delineate the boundaries associated with the Federal land, Federal easements, or other Federal interests in land; and
 (B)subject to paragraph (2), to initiate and complete a full physical survey of the Roads and the parcels located within the Federal land that are eligible to be conveyed to the claimants, and, in any case in which a land description or record of ownership in any record of Carbon County conflicts with a claim of a claimant with regard to an existing physical feature or facility, propose boundaries and land descriptions to resolve the dispute.
							(2)Unresolved disputes
 (A)In generalIf a claim to a parcel or portion of a parcel of Federal land cannot be resolved in accordance with the applicable land description in the records of Carbon County by the applicable deadline for an election under subsection (d)(6), the claimant shall stipulate to, accept, and submit to the Secretary the land description developed by Carbon County to resolve the dispute in order to meet the election requirement of subsection (d)(6) by not later than 180 days after that deadline.
 (B)Failure to stipulate and acceptIf a claimant fails to stipulate to and accept the land description of Carbon County by the date described in subparagraph (A), the authority to convey the affected parcel or portion of a parcel of Federal land pursuant to this section shall be terminated with respect to the disputed claim.
							(b)Appraisal
 (1)In generalAs a condition of the conveyance under this section, Carbon County shall enter into an agreement with the Secretary to pay the costs associated with an appraisal of the fair market value of each property interest requested by a claimant relating to the conveyance by the Secretary under this title.
 (2)Determination of fair market valueThe fair market value of a property interest under paragraph (1) shall be determined by the Secretary in accordance with the Uniform Appraisal Standards for Federal Land Acquisitions and the Uniform Standards of Professional Appraisal Practices.
 (c)NotificationIt shall be the responsibility of Carbon County to notify each claimant of any trespass or encroachment by the applicable claimant on the Federal land, including the existence of any trespassing or encroaching structure of the claimant.
					(d)Authorization To convey Federal land
 (1)In generalTo resolve the issues of trespass and encroachment on the Federal land by the claimants, the Secretary may, in accordance with paragraphs (5) and (6)—
 (A)on an election by a claimant— (i)subject to paragraph (2), convey to the claimant fee interest in the claimed portion of the Federal land that is located above the normal water surface elevation, as determined by the results of the survey required under subsection (a), subject to all valid rights-of-way, licenses, and easements in existence on the date of enactment of this Act; or
 (ii)subject to paragraph (3), grant to the claimant a life estate permitting the continued occupation of the claimed portion of the Federal land above the normal water surface elevation, as determined by the results of the survey required under subsection (a), subject to all valid rights-of-way, licenses, and easements in existence on the date of enactment of this Act; or
 (B)subject to paragraph (4), on an election by Carbon County, convey to Carbon County fee interest in the Roads, as determined by the survey required under subsection (a), subject to all valid rights-of-way, licenses, and easements in existence on the date of enactment of this Act.
 (2)Conveyance requirementsA conveyance under paragraph (1)(A)(i) shall be subject to— (A)the claimant paying to the Secretary the fair market value of the fee interest in the claimed portion of the Federal land, as determined by the Secretary under subsection (b), exclusive of the value of any structures;
 (B)provisions under which the claimant shall agree to indemnify and hold harmless the United States for all claims by the claimant or others arising from—
 (i)the design, construction, operation, maintenance, or replacement of the Scofield Dam and Reservoir; (ii)the survey of claims, description of claims, delineation of boundaries, conveyance documents, conveyance process, and recording of deeds associated with the conveyance; and
 (iii)any damages associated with any structure or chattel of the claimant that may be displaced in a flood event;
 (C)the United States retaining a flood easement as well as an access easement for purposes of monitoring and enforcing the requirements of subparagraph (D) with respect to the entire portion of Federal land conveyed; and
 (D)deed restrictions requiring that— (i)to prevent any structure on the portion of the Federal land conveyed from being displaced during a flood event, the claimant shall—
 (I)secure or tie down all existing structures; and (II)if replacing or rebuilding such a structure, limit the replacement or rebuilding to the number and type of structures in existence on the date of enactment of this Act; and
 (ii)all activities carried out by the claimant under clause (i) with respect to a structure be carried out in accordance with applicable standards for structures that may be submerged, flooded, or inundated, as contained in—
 (I)the International Building Code (as adopted by Utah Administrative Code R156–56); or (II)any other building code or engineering standard that is—
 (aa)similar to the International Building Code; (bb)widely used; and
 (cc)nationally recognized. (3)Life estate requirementsA life estate granted under paragraph (1)(A)(ii) shall be subject to—
 (A)the claimant paying to the Secretary the fair market value of the life estate on the claimed portion of the Federal land, as determined by the Secretary under subsection (b), but excluding the value of any structures;
 (B)provisions under which the claimant agrees to indemnify and hold harmless the United States for all claims by the claimant or others arising from—
 (i)the design, construction, operation, maintenance, or replacement of the Scofield Dam and Reservoir; (ii)the survey of claims, description of claims, delineation of boundaries, conveyance documents, conveyance process, and recording of deeds associated with the conveyance; and
 (iii)any damages associated with any structure or chattel of the claimant that may be displaced in a flood event; and
 (C)restrictions equivalent to the deed restrictions described in clauses (i) and (ii) of paragraph (2)(D), as applicable.
 (4)Conveyance of roads requirementsA conveyance under paragraph (1)(B) shall be subject to— (A)Carbon County paying to the Secretary a sum determined to be acceptable by the Secretary;
 (B)provisions under which Carbon County shall agree to indemnify and hold harmless the United States for all claims by Carbon County or others arising from—
 (i)the design, construction, operation, maintenance, or replacement of the Scofield Dam and Reservoir; (ii)the survey of claims, description of claims, delineation of boundaries, conveyance documents, conveyance process, and recording of deeds associated with the conveyance; and
 (iii)any damages associated with structures or chattel of Carbon County that may be displaced in a flood event;
 (C)the United States retaining a flood easement as well as an access easement for purposes of monitoring and enforcing the requirements of subparagraph (D) with respect to the entire portion of the Roads conveyed; and
 (D)restrictions equivalent to the deed restrictions described in clauses (i) and (ii) of paragraph (2)(D), as applicable.
							(5)Compliance with environmental laws
 (A)In generalBefore conveying the Federal land under paragraph (1)(A)(i) or the Roads under paragraph (1)(B) or granting a life estate under paragraph (1)(A)(ii), the Secretary shall comply with all applicable requirements under—
 (i)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); (ii)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); and
 (iii)any other applicable law. (B)EffectNothing in this title modifies or alters any obligations under—
 (i)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); or (ii)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
 (C)CostsBefore the initiation of any conveyance under this title, Carbon County shall pay to the Secretary an amount equal to the costs associated with achieving environmental compliance under this paragraph.
							(6)Deadline for election
 (A)ClaimantsNot later than 5 years after the date of enactment of this Act, each claimant shall notify the Secretary in writing whether the claimant elects to receive—
 (i)a fee interest in the claimed portion of the Federal land, in accordance with paragraph (1)(A)(i); or
 (ii)a life estate in the claimed portion of the Federal land, in accordance with paragraph (1)(A)(ii). (B)Carbon CountyNot later than 3 years after the date of enactment of this Act, Carbon County shall notify the Secretary in writing whether Carbon County elects to receive a fee interest in the Roads, in accordance with paragraph (1)(B).
							(7)Failure to notify Secretary or complete transfer
 (A)Notice of electionIf a claimant fails to submit to the Secretary a notice of an election in accordance with paragraph (6)(A), any future claim by the claimant with respect to the Federal land shall be terminated.
							(B)Transfer
 (i)ClaimantsIf, due to a failure by the claimant to act in furtherance of the transfer of fee interest or life estate under this section, no transfer of the claimed Federal Land has been recorded with the Recorder of Carbon County by the date that is 7 years after the date of enactment of this Act, any claim by the claimant with respect to the Federal land shall be terminated.
 (ii)Carbon CountyIf, due to a failure by Carbon County to act in furtherance of the transfer of fee interest, no transfer of the Roads has been recorded with the Recorder of Carbon County by the date that is 5 years after the date of enactment of this Act, the authority of the Secretary to convey the interest in the Roads shall be terminated.
 (C)Quiet titleOn extinguishment of a claim under subparagraph (A) or (B), the Secretary shall take such action as is necessary to quiet title to the applicable portion of the Federal land, including removal of persons, entities, structures, and materials encumbering the applicable portion of the Federal land.
 (8)Payments in lieu of taxesAny Federal land transferred to a claimant in fee under paragraph (1)(A)(i) or to Carbon County under paragraph (1)(B) shall not be included or taken into consideration in the allocation of any payment in lieu of taxes under chapter 69 of title 31, United States Code.
						(9)Trust fund
 (A)EstablishmentThere is established in the Treasury of the United States a fund, to be known as the Scofield Reservoir Fund, to be administered by the Secretary and made available, without fiscal year limitation, for— (i)monitoring and enforcing the requirements of paragraphs (2)(C) and (4)(C) regarding maintaining access to, and eliminating encroachment and private exclusive use of, the Federal land surrounding the Scofield Reservoir; and
 (ii)providing enhanced public recreational opportunities at Scofield Reservoir. (B)Transfers to fundThere shall be deposited in the Fund any amounts received as consideration for—
 (i)a conveyance under subparagraph (A)(i) or (B) of paragraph (1); or (ii)the granting of a life estate under paragraph (1)(A)(ii).
								VILand Conveyances 
				601.Land conveyances
 (a)In generalAs outlined in the paragraphs below, if requested by the specified entity, the Secretary of the Interior or the Secretary of Agriculture, as appropriate, shall convey the following Federal land to that entity without consideration:
 (1)Canyonlands Fields AirportThe approximately 561 acres of land depicted as Canyonlands Fields Airport, on the map entitled Utah PLI Land Conveyances Map and dated June 30, 2016, to Grand County, Utah, for use as an airport.
 (2)Moab Tailings ProjectUpon completion of the Moab Uranium Mill Tailings Remedial Action Project, the approximately 474 acres of land depicted as UMTRA Conveyance, on the map entitled Utah PLI Land Conveyances Map and dated June 30, 2016, shall be conveyed to Grand County, Utah.
 (3)Huntington Airport expansionThe approximately 1,398 acres generally depicted on the map entitled Utah PLI Land Conveyances Map and dated June 30, 2016, as Huntington Airport, to Emery County, Utah, for expansion of the Huntington Municipal Airport.
 (4)Emery County Recreation AreaThe approximately 479 acres generally depicted on the map entitled Utah PLI Land Conveyances Map and dated June 30, 2016, as Emery County Recreation Area, to Emery County, Utah, for public recreational purposes.
 (5)Emery County Sheriffs SubstationThe approximately 644 acres generally depicted on the map entitled Utah PLI Land Conveyances Map and dated June 30, 2016, as Emery County Sheriffs Substation, to Emery County, Utah, for a substation for the Emery County Sheriff’s Office.
 (6)Blanding Outdoor Recreation AreaThe approximately 5,197 acres of land depicted on the map entitled Utah PLI Land Conveyances Map and dated June 30, 2016, as Blanding Outdoor Recreation Area, to Blanding City, Utah, for use as an outdoor recreation area.
 (7)Cal Black AirportThe approximately 1,917 acres generally depicted on the map entitled Utah PLI Land Conveyances Map and dated June 30, 2016, as Cal Black Airport, to San Juan County, Utah, for a municipal airport.
 (8)Bluff AirportThe approximately 403 acres generally depicted on the map entitled Utah PLI Land Conveyances Map and dated June 30, 2016, as Bluff Airport, to San Juan County, Utah, for a municipal airport.
 (9)Monticello Water Storage and Treatment PlantThe approximately 165 acres generally depicted on the map entitled Utah PLI Land Conveyances Map and dated June 30, 2016, as Monticello Water Storage and Treatment Plant, to Monticello City, Utah, for a water storage and treatment plant.
 (10)Blanding Shooting RangeThe approximately 21 acres generally depicted on the map entitled Utah PLI Land Conveyances Map and dated June 30, 2016, as Blanding Shooting Range, to San Juan County, Utah, for a public shooting range.
 (11)Park City Conveyance IThe approximately 2.5 acres generally depicted on the map entitled Utah PLI Land Conveyances Map and dated June 30, 2016, as Park City Conveyance I, to Park City, Utah, for public recreation and open space.
 (12)Park City Conveyance IIThe approximately 1 acre generally depicted on the map entitled Utah PLI Land Conveyances Map and dated June 30, 2016, as Park City Conveyance II, to Park City, Utah, for public recreation and open space.
 (13)Lisbon ValleyThe approximately 398 acres generally depicted on the map entitled Utah PLI Land Conveyances Map and dated June 30, 2016, as Lisbon Valley, to Utah State University for education and research.
 (14)WellingtonThe approximately 645 acres generally depicted on the map entitled Utah PLI Land Conveyances Map and dated June 30, 2016, as Wellington, to Utah State University for education and research.
 (15)Range Creek Research Station ExpansionThe approximately 1,663 acres depicted on the map entitled Utah PLI Land Conveyances Map and dated June 30, 2016, as Range Creek Research Station Expansion, to the University of Utah for education and research.
 (16)Ashley SpringThe approximately 1,103 acres generally depicted on the map entitled Utah PLI Land Conveyances Map and dated June 30, 2016, as Ashley Spring, to Uintah County, Utah, for use as open space and for watershed protection and drinking water development.
 (17)Seep Ridge Utility CorridorThe approximately 2,633 acres in Uintah County generally depicted on the map entitled Utah PLI Land Conveyances Map and dated June 30, 2016, as Seep Ridge Utility Corridor, to the State of Utah, for use as rights-of-way for public utilities.
 (18)Bluff River Recreation AreaThe approximately 177 acres generally depicted on the map entitled Utah PLI Land Conveyances Map and dated June 30, 2016, as Bluff River Recreation Area, to Bluff Service Area, for use as recreation and municipal facilities.
 (19)Emery Information CenterThe approximately 80 acres generally depicted on the map entitled Utah PLI Land Conveyances Map and dated June 30, 2016, as Emery County Information Center, to Emery County, Utah, for an information and visitor center to promote public lands.
 (20)Summit County ConveyanceThe approximately __ acres generally depicted on the map entitled Utah PLI Land Conveyances Map and dated June 30, 2016, as Summit Conveyance, to Summit County, Utah, for public recreation and open space.
 (b)Map and legal descriptionsNot later than two years after the date of enactment of this Act, the relevant Secretary shall file a map and legal description of each of the land conveyances authorized in subsection (a) with the Committee on Natural Resources.
					VIILand Disposals
 701.Land disposalsSubject to valid existing rights, the Secretary of the Interior shall within two years dispose of Federal lands identified as Lands for Disposal on the map entitled Utah PLI Land Disposal Map dated June 25, 2016.
				VIIIRecreation Zones
				801.Establishment
 (a)EstablishmentSubject to valid existing rights, to enhance existing and future recreational opportunities in Grand County, Uintah County, and San Juan County, Utah, the following areas are hereby established as Recreation Zones:
 (1)Goldbar Recreation ZoneCertain Federal land, comprising approximately 23,051 acres administered by the Bureau of Land Management in Grand County, as generally depicted on the map entitled Utah PLI Recreation Zones Map dated June 30, 2016, to be known as the Goldbar Recreation Zone.
 (2)Monitor and Merrimac Recreation ZoneCertain Federal land, comprising approximately 17,371 acres administered by the Bureau of Land Management in Grand County as generally depicted on the map entitled Utah PLI Recreation Zones Map dated June 30, 2016, to be known as the Monitor and Merrimac Recreation Zone.
 (3)Klondike Recreation ZoneCertain Federal land, comprising approximately 24,968 acres administered by the Bureau of Land Management in Grand County as generally depicted on the map entitled Utah PLI Recreation Zones Map dated June 30, 2016, to be known as the Klondike Recreation Zone.
 (4)Big Flat Recreation ZoneCertain Federal land, comprising approximately 25,311 acres administered by the Bureau of Land Management in Grand County as generally depicted on the map entitled Utah PLI Recreation Zones Map dated June 30, 2016, to be known as the Big Flat Recreation Zone.
 (5)Mineral Canyon Recreation ZoneCertain Federal land, comprising approximately 20,423 acres administered by the Bureau of Land Management in Grand County as generally depicted on the map entitled Utah PLI Recreation Zones Map dated June 30, 2016, to be known as the Mineral Canyon Recreation Zone.
 (6)Dee Pass and Utah Rims Recreation ZoneCertain Federal land, comprising approximately 210,587 acres administered by the Bureau of Land Management in Grand County as generally depicted on the map entitled Utah PLI Recreation Zones Map dated June 30, 2016, to be known as the Dee Pass and Utah Rims Recreation Zone.
 (7)Yellow Circle Recreation ZoneCertain Federal land, comprising approximately 7,436 acres administered by the Bureau of Land Management in San Juan County as generally depicted on the map entitled Utah PLI Recreation Zones Map dated June 30, 2016, to be known as the Yellow Circle Recreation Zone.
 (8)Cameo Cliffs Recreation ZoneCertain Federal land, comprising approximately 47,130 acres administered by the Bureau of Land Management in San Juan County as generally depicted on the map entitled Utah PLI Recreation Zones Map dated June 30, 2016, to be known as the Cameo Cliffs Recreation Zone.
 (9)Jensen Hills Recreation ZoneCertain Federal land, comprising approximately 4,849 acres administered by the Bureau of Land Management in Uintah County as generally depicted on the map entitled Utah PLI Recreation Zones Map and dated June 30, 2016, to be known as the Jensen Hills Recreation Zone.
 (10)Red Mountain Recreation ZoneCertain Federal land, comprising approximately 10,298 acres administered by the Bureau of Land Management in Uintah County as generally depicted on the map entitled Utah PLI Recreation Zones Map dated June 30, 2016, to be known as the Red Mountain Recreation Zone.
 (11)Devils Hole Recreation ZoneCertain Federal land, comprising approximately 550 acres administered by the Bureau of Land Management in Uintah County as generally depicted on the map entitled Utah PLI Recreation Zones Map dated June 30, 2016, to be known as the Devils Hole Recreation Zone.
 (12)Bourdette Draw Recreation ZoneCertain Federal land, comprising approximately 20,560 acres administered by the Bureau of Land Management in Uintah County as generally depicted on the map entitled Utah PLI Recreation Zones Map dated June 30, 2016, to be known as the Bourdette Draw Recreation Zone.
 (13)Red Wash Recreation ZoneCertain Federal land, comprising approximately 1,916 acres administered by the Bureau of Land Management in Uintah County as generally depicted on the map entitled Utah PLI Recreation Zones Map dated June 30, 2016, to be known as the Red Wash Recreation Zone.
						802.Map and legal description
 (a)In generalNot later than two years from the date the date of enactment of this Act, the Secretary of the Interior (hereinafter in this title referred to as the Secretary) shall file a map and legal description of each of the Recreation Zones established by section 801 with the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate.
 (b)Force and effectThe maps and legal descriptions submitted under this section shall have the same force and effect as if included in this title, except that the Secretary may make any minor modifications of any clerical or typographical errors in the map or legal description and provided that prior to any modifications, clerical or typographical changes, these changes are reported to the State of Utah and the affected counties.
 (c)Public availabilityA copy of the maps and legal descriptions shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management.
					803.Goldbar Recreation Zone management
 (a)PurposesThe purposes of the Goldbar Recreation Zone are to promote outdoor recreation (including off-highway vehicle use, mountain biking, and hiking), provide for the construction of new non-off-highway vehicle trails, prevent future energy and mineral development, and conserve indigenous plants and animals.
					(b)Administration
 (1)In generalThe Secretary shall administer the Goldbar Recreation Zone in accordance with— (A)this title;
 (B)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and (C)other applicable laws.
 (2)UsesUses and management of the Goldbar Recreation Zone shall— (A)require coordination and consultation with State and local governments;
 (B)provide for recreational opportunities including camping, biking, hiking, and off-highway vehicle use (including motorcycling, all-terrain-vehicle riding, and four-wheeling);
 (C)prohibit future mineral development; (D)provide for new route and trail construction for non-off-highway vehicle use; and
 (E)conserve indigenous plant and animal species. (3)Management of off-highway and motorized vehiclesThe Secretary shall manage existing designated routes for off-highway and motorized vehicles in a manner that—
 (A)is consistent with off-highway and motorized vehicle use of the routes designated in the applicable travel management plan;
 (B)allows for adjustment to the travel management plan within the regular amendment process; and (C)allows for the construction of new non-off-highway vehicle trails.
 (4)WithdrawalsSubject to valid existing rights, all public land within the Goldbar Recreation Zone, including any land or interest in land that is acquired by the United States within the Goldbar Recreation Zone after the date of enactment of this Act, is withdrawn from—
 (A)entry, appropriation or disposal under the public land laws; (B)location, entry, and patent under the mining laws; and
 (C)operation of the mineral leasing, mineral materials, and geothermal leasing laws. 804.Monitor and Merrimac Recreation Zone management (a)PurposesThe purposes of the Monitor and Merrimac Recreation Zone are to promote outdoor recreation (including off-highway vehicle use, mountain biking, rock climbing, and hiking), provide for the construction of new off-highway vehicle and non-off-highway vehicle trails and routes, and to prevent future mineral development.
 (b)AdministrationThe Secretary shall administer the Monitor and Merrimac Recreation Zone in accordance with— (1)this title;
 (2)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and (3)other applicable laws.
 (c)UsesUses and management of the Monitor and Merrimac Recreation Zone shall— (1)coordinate and consult with State and local government;
 (2)provide for recreational opportunities including, biking, hiking, rock climbing and off-highway vehicle use (including motorcycling, all-terrain-vehicle riding, and four-wheeling);
 (3)prohibit future mineral and energy leasing; and (4)provide for new route and trail construction for off-highway vehicle and non-off-highway vehicle use.
 (d)Management of off-Highway vehicle and motorized vehiclesThe Secretary shall manage existing designated off-highway vehicle routes in a manner that— (1)is consistent with off-highway and motorized vehicle use of the routes designated in the applicable travel management plan;
 (2)allows for adjustment to the travel management plan within the regular amendment process; and (3)allows for the construction of new off-highway and non-off-highway vehicle trails.
 (e)WithdrawalsSubject to valid existing rights, all public land within the Monitor and Merrimac Recreation Zone, including any land or interest in land that is acquired by the United States within the Monitor and Merrimac Recreation Zone after the date of enactment of this Act, is withdrawn from—
 (1)entry, appropriation or disposal under the public land laws; (2)location, entry, and patent under the mining laws; and
 (3)operation of the mineral leasing, mineral materials, and geothermal leasing laws. 805.Klondike Recreation Zone management (a)PurposesThe purposes of the Klondike Recreation Zone are to promote outdoor recreation (including off-highway vehicle use, mountain biking, rock climbing, and hiking), provide for the construction of new non-off-highway vehicle trails, and to prevent future mineral development.
 (b)AdministrationThe Secretary shall administer the Klondike Recreation Zone in accordance with— (1)this title;
 (2)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and (3)other applicable laws.
 (c)UsesUses and management of the Klondike Recreation Zone shall— (1)coordinate and consult with State and local government;
 (2)provide for recreational opportunities including biking, hiking, rock climbing, and off-highway vehicle use (including motorcycling, all-terrain-vehicle riding and four-wheeling);
 (3)prohibit future mineral and energy leasing; (4)provide for new route and trail construction for off-highway and non-off-highway vehicle use; and
 (5)provide managerial flexibility to route off-highway vehicle trails in a way that minimizes conflict with non-off-highway vehicle trails.
 (d)Management of off-Highway vehicle and motorized vehiclesThe Secretary shall manage existing designated routes for off-highway vehicles and motorized vehicles in a manner that—
 (1)is consistent with off-highway and motorized vehicle use of the routes designated in the applicable travel management plan;
 (2)allows for adjustment to the travel management plan within the regular amendment process; and (3)allows for the construction of new non-off-highway vehicle trails.
 (e)WithdrawalsSubject to valid existing rights, all public land within the Klondike Recreation Zone, including any land or interest in land that is acquired by the United States within the Klondike Recreation Zone after the date of enactment of this Act, is withdrawn from—
 (1)entry, appropriation or disposal under the public land laws; (2)location, entry, and patent under the mining laws; and
 (3)operation of the mineral leasing, mineral materials, and geothermal leasing laws. 806.Big Flat Recreation Zone management (a)PurposesThe purposes of the Big Flat Recreation Zone are to promote outdoor recreation (including off-highway vehicle use, mountain biking, rock climbing and hiking), provide for new off-highway vehicle route construction and promote mineral development.
 (b)AdministrationThe Secretary shall administer the Big Flat Recreation Zone in accordance with— (1)this title;
 (2)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and (3)other applicable laws.
 (c)UsesUses and management of the Big Flat Recreation Zone shall— (1)coordinate and consult with State and local government;
 (2)provide for recreational opportunities including rock climbing, biking, hiking, off-highway vehicle use (including motorcycling, all-terrain-vehicle riding, and four-wheeling);
 (3)provide for future mineral leasing with no surface occupancy stipulations; (4)allow the continuation of existing mineral leasing; and
 (5)provide for new route and trail construction for off-highway vehicle and non-off-highway vehicle use.
 (d)Management of off-Highway and motorized vehiclesThe Secretary shall manage existing designated routes for off-highway and motorized vehicles in a manner that—
 (1)is consistent with off-highway and motorized vehicle use of the routes designated in the applicable travel management plan;
 (2)allows for adjustment to the travel management plan within the regular amendment process; and (3)allows for the construction of new non-off-highway vehicle trails.
						807.Mineral Canyon Recreation Zone management
 (a)PurposesThe purposes of the Mineral Canyon Recreation Zone are to promote non-motorized outdoor recreation (including mountain biking, rock climbing, and hiking), provide for new non-motorized route construction, prevent future mineral development, maintain boating access, maintain airstrip access, and maintain access and use of country borrow areas for unprocessed gravel.
					(b)Administration
 (1)In generalThe Secretary shall administer the Mineral Canyon Recreation Zone in accordance with— (A)this title;
 (B)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and (C)other applicable laws.
 (2)UsesUses and management of the Mineral Canyon Recreation Zone shall— (A)coordinate and consult with State and local government;
 (B)provide for non-motorized recreational opportunities including biking and hiking; (C)prevent future mineral leasing or claims;
 (D)provide for new route and trail construction for non-motorized vehicle use; (E)maintain access for boating;
 (F)maintain access for aircraft to the existing airstrip; and (G)maintain access to and use of the county borrow areas for unprocessed gravel.
 (3)Management of off-Highway and motorized vehiclesThe Secretary shall manage existing designated routes for off-highway and motorized vehicles in a manner that—
 (A)is consistent with off-highway and motorized vehicle use of the routes designated in the applicable travel management plan;
 (B)allows for adjustment to the travel management plan within the regular amendment process; and (C)allows for the construction of new non-off-highway vehicle trails.
 (4)WithdrawalsSubject to valid existing rights, all public land within the Mineral Canyon Recreation Zone, including any land or interest in land that is acquired by the United States within the Mineral Canyon Recreation Zone after the date of enactment of this Act, is withdrawn from—
 (A)entry, appropriation or disposal under the public land laws; (B)location, entry, and patent under the mining laws; and
 (C)operation of the mineral leasing, mineral materials, and geothermal leasing laws. 808.Dee Pass and Utah Rims Recreation Zone management (a)PurposesThe purposes of the Dee Pass and Utah Rims Recreation Zone are to promote off-highway vehicle recreation, provide for the construction of new off-highway vehicle trails and non-motorized trails, and allow mineral development.
					(b)Administration
 (1)In generalThe Secretary shall administer the Dee Pass and Utah Rims Recreation Zone in accordance with— (A)this title;
 (B)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and (C)other applicable laws.
 (2)UsesUses and management of the Dee Pass and Utah Rims Recreation Zone shall— (A)coordinate and consult with State and local government;
 (B)provide for recreational opportunities including rock climbing, biking, hiking, and off-highway vehicle use (including motorcycling, all-terrain vehicle riding, and four-wheeling);
 (C)provide future mineral and energy leasing and development in a manner that minimizes impacts to outdoor recreation; and
 (D)provide for new route and trail construction for motorized and non-motorized use. (3)Management of off-highway and motorized vehiclesThe Secretary shall manage existing designated routes for off-highway and motorized vehicles in a manner that—
 (A)is consistent with off-highway and motorized vehicle use of the routes designated in the applicable travel management plan;
 (B)allows for adjustment to the travel management plan within the regular amendment process; and (C)allows for the construction of new off-highway and non-off-highway vehicle trails.
 (4)White Wash Cross Country Travel AreaThe approximately ____acres identified as the White Wash Cross Country Travel Area, located within the Dee Pass Recreation Zone, on the map entitled Utah PLI Recreation Zones Map and dated June 30, 2016, is open to cross country off-highway vehicle travel. 809.Yellow Circle and Cameo Cliffs Recreation Zone management (a)PurposesThe purposes of the Yellow Circle Recreation Zone and Cameo Cliffs Recreation Zone are to promote off-highway vehicle use, provide for the construction of new off-highway vehicle and non-motorized trails, and allow energy and mineral leasing and development.
					(b)Administration
 (1)In generalThe Secretary shall administer the Yellow Circle Recreation Zone and Cameo Cliffs Recreation Zone in accordance with—
 (A)this title; (B)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.);
 (C)other applicable laws; and (D)San Juan County Public Entry and Access Rights.
 (2)UsesUses and management of the Yellow Circle Recreation Zone and Cameo Cliffs Recreation Zone shall— (A)coordinate and consult with State and local government;
 (B)provide for recreational opportunities including rock climbing, biking, hiking, and off-highway vehicle use (including motorcycling, all-terrain-vehicle riding, four-wheeling);
 (C)provide future mineral and energy leasing and development in a manner that considers impacts to outdoor recreation; and
 (D)provide for new route and trail construction for off-highway vehicle and non-motorized use. (3)Management of off-highway and motorized vehiclesThe Secretary shall manage existing designated off-highway and motorized vehicle routes in a manner that—
 (A)is consistent with off-highway and motorized vehicle use of the routes designated in the applicable travel management plan;
 (B)allows for adjustment to the travel management plan within the regular amendment process; and (C)allows for the construction of new non-off-highway vehicle trails.
							810.Jensen Hills Recreation Zone additional provisions
 (a)PurposesThe purposes of the Jensen Hills Recreation Zone is to promote off-highway vehicle recreation, provide for the construction of new off-highway vehicle trails and non-motorized trails, and to promote energy and mineral leasing and development.
					(b)Administration
 (1)In generalThe Secretary shall administer the Jensen Hills Recreation Zone in accordance with— (A)this title;
 (B)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and (C)other applicable laws;
 (2)UsesUses and management of the Jensen Hills Recreation Zone shall— (A)coordinate and consult with State and local government;
 (B)provide for recreational opportunities including, biking, hiking, rock climbing and off-highway vehicle use (including motorcycling, all-terrain vehicle riding, and four-wheeling);
 (C)allow future mineral and energy leasing and development in a manner that minimizes impacts to outdoor recreation;
 (D)provide for new route and trail construction for off-highway vehicle and non-motorized use to further recreational opportunities; and
 (E)allow cross country off-highway vehicle travel where authorized under the applicable travel management plan.
 (3)Management of off-highway and motorized vehiclesThe Secretary shall manage existing designated routes in a manner that— (A)is consistent with off-highway and motorized vehicle use of the routes designated in the applicable travel management plan;
 (B)allows for adjustment to the travel management plan within the regular amendment process; (C)allows for the construction of new non-off-highway vehicle trails; and
 (D)allows for continued cross country off-highway vehicle travel where authorized under the travel management plan.
							811.Red Mountain Recreation Zone management
 (a)PurposesThe purposes of the Red Mountain Recreation Zone is to promote off-highway vehicle recreation, provide for the construction of new off-highway vehicle trails and non-motorized trails, and to promote energy and mineral leasing and development.
					(b)Administration
 (1)In generalThe Secretary shall administer the Red Mountain Recreation Zone in accordance with— (A)this title;
 (B)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and (C)other applicable laws.
 (2)UsesUses and management of the Red Mountain Recreation Zone shall— (A)coordinate and consult with State and local government;
 (B)provide for recreational opportunities including, biking, hiking, rock climbing and off-highway vehicle use (including motorcycling, all-terrain vehicle riding, and four-wheeling);
 (C)allow future mineral and energy leasing and development in a manner that minimizes impacts to outdoor recreation and sensitive plant and animal species; and
 (D)provide for new route and trail construction for off-highway vehicle and non-motorized use. (3)Management of off-highway and motorized vehiclesThe Secretary shall manage existing designated routes in a manner that—
 (A)is consistent with off-highway and motorized vehicle use of the routes designated in the applicable travel management plan;
 (B)allows for adjustment to the travel management plan within the regular amendment process; and (C)allows for the construction of new off-highway vehicle and non-motorized routes and trails.
							812.Devils Hole Recreation Zone management
 (a)PurposesThe purposes of the Devils Hole Recreation Zone is to promote off-highway vehicle recreation, the construction of new off-highway vehicle trails and non-motorized trails and routes, and to promote energy and mineral leasing and development.
					(b)Administration
 (1)In generalThe Secretary of the Interior shall administer the Devils Hole Recreation Zone in accordance with— (A)this title;
 (B)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and (C)other applicable laws.
 (2)UsesUses and management of the Devils Hole Recreation Zone shall— (A)coordinate and consult with State and local government;
 (B)provide for recreational opportunities including, biking, hiking, rock climbing and off-highway vehicle use (including motorcycling, all-terrain vehicle riding, and four-wheeling);
 (C)allows future mineral and energy leasing and development in a manner that considers impacts to outdoor recreation;
 (D)provide for new route and trail construction for off-highway vehicle and non-motorized use; and (E)allows cross country off-highway vehicle travel where authorized by the applicable travel management plan.
 (3)Management of off-highway and motorized vehiclesThe Secretary of the Interior shall manage existing designated routes in a manner that— (A)is consistent with off-highway and motorized vehicle use of the routes designated in the applicable travel management plan;
 (B)allows for adjustment to the travel management plan within the regular amendment process; (C)allows for the construction of new off-highway vehicle and non-motorized trails; and
 (D)allows for continued cross country off-highway vehicle travel authorized under the applicable travel management plan.
							813.Bourdette Draw Recreation Zone additional provisions
 (a)PurposesThe purposes of the Bourdette Draw Recreation Zone is to promote off-highway vehicle recreation, provide for the construction of new off-highway vehicle trails and non-motorized trails, and to promote energy and mineral leasing and development.
					(b)Administration
 (1)In generalThe Secretary of the Interior shall administer the Bourdette Draw Recreation Zone in accordance with—
 (A)this title; (B)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and
 (C)other applicable laws. (2)UsesUses and management of the Bourdette Draw Recreation Zone shall—
 (A)coordinate and consult with State and local government; (B)provide for recreational opportunities including, biking, hiking, rock climbing and off-highway vehicle use (including motorcycling, all-terrain vehicle riding, and four-wheeling);
 (C)allow future mineral and energy leasing and development in a manner that minimizes impacts to outdoor recreation and sensitive plant and animal species;
 (D)provide for new route and trail construction for off-highway vehicle and non-motorized use; and (E)allow cross country off-highway vehicle travel authorized under the applicable travel management plan.
 (3)Management of off-highway and motorized vehiclesThe Secretary of the Interior shall manage existing designated routes in a manner that— (A)is consistent with off-highway and motorized vehicle use of the routes designated in the applicable travel management plan;
 (B)allows for adjustment to the travel management plan within the regular amendment process; (C)allows for the construction of new non-off-highway vehicle trails; and
 (D)allows for continued cross country off-highway vehicle travel where authorized under the applicable travel management plan.
							814.Red Wash Recreation Zone additional provisions
 (a)PurposesThe purposes of the Red Wash Recreation Zone is to promote off-highway vehicle recreation, provide for the construction of new off-highway vehicle trails and non-motorized trails, and to promote energy and mineral leasing and development.
					(b)Administration
 (1)In generalThe Secretary of the Interior shall administer the Red Wash Recreation Zone in accordance with— (A)this title;
 (B)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and (C)other applicable laws.
 (2)UsesUses and management of the Red Wash Recreation Zone shall— (A)coordinate and consult with State and local government;
 (B)provide for recreational opportunities including, biking, hiking, rock climbing and off-highway vehicle use (including motorcycling, all-terrain vehicle riding, and four-wheeling);
 (C)allow future mineral and energy leasing and development in a manner that minimizes impacts to outdoor recreation;
 (D)provide for new route and trail construction for off-highway vehicle and non-motorized use; and (E)allow cross country off-highway vehicle travel authorized under the applicable travel management plan.
 (3)Management of off-highway and motorized vehiclesThe Secretary of the Interior shall manage existing designated routes in a manner that— (A)is consistent with off-highway and motorized vehicle use of the routes designated in the applicable travel management plan;
 (B)allows for adjustment to the travel management plan within the regular amendment process; (C)allows for the construction of new non-off-highway vehicle trails; and
 (D)allows for continued cross country off-highway vehicle travel where authorized under the applicable travel management plan.
							815.Hole-in-the-Rock Trail
 (a)Establishment of trailSection 5(a) of the National Trails System Act (16 U.S.C. 1244(a)) is amended by adding at the end the following:
						
							(31)Hole-in-the-Rock Trail
 (A)In generalThe corridor known as the Hole-in-the-Rock Trail as generally depicted on the map titled Utah PLI National Conservation Area Map dated June 30, 2016. (B)Purposes and use (i)The purposes of the National Hole-in-the-Rock Trail is to promote cultural, recreational, and historic values and promote motorized and non-motorized recreation.
 (ii)The Hole-in-the-Rock Foundation shall be a cooperating agency regarding trail management. (iii)The issuance of regulations regarding group size and fee areas shall be done in accordance with the cooperating agencies.
									(C)Management plan
 (i)Plan requiredNot later than 2 years after the date of enactment of this Act, the Secretary of the Interior shall develop a management plan for the long-term management of the historic trail.
 (ii)Recommendations and consultationThe Secretary of the Interior shall prepare the management plan in consultation and coordination with local and tribal governments, the public, and the Public Lands Initiative Planning and Implementation Advisory Committee established under Division C of this Act. If the Secretary of the Interior does not incorporate recommendations submitted by the State, local, and tribal governments into the management plans, the Secretary of the Interior shall submit a written explanation before the effective date of the management plan to the House Committee on Natural Resources and Senate Committee on Energy and Natural Resources outlining the reasons for rejecting the recommendations of the State local governments and tribes.
									.
					816.Recapture Canyon
 (a)Approval of right-of-WaySan Juan County, Utah’s application for a Title V Right-of-Way, originally submitted to the Bureau of Land Management Monticello Field Office in the State of Utah on March 30, 2006, and later amended on November 13, 2012, is approved.
 (b)Purpose of right-of-WayThe purposes of the Title V Right-of-Way, as stated by the County’s application, is to perform routine maintenance to existing trails and routes in an effort to encourage travel in the canyon to remain on a single established route through the canyon that minimizes impacts to the surrounding environment.
 (c)Applicability of other lawsIn granting the application, compliance with section 306108 of title 54, United States Code, and the Native American Graves Protection and Repatriation Act shall apply to the right-of-way to avoid adverse impact to archaeological sites.
 817.Big Burrito Non-Motorized TrailThe 9.3 mile proposed non-motorized trail within the Sand Flats Recreation Area, approved by the Bureau of Land Management Moab Field Office on December 18, 2016, and commonly known as the Big Burrito Non-Motorized Trail, shall not be subject to administrative or judicial review.
				IXRed Rock Country Off-Highway Vehicle Trail 
 901.DefinitionsIn this title: (1)CountyThe term County means Grand and San Juan Counties, Utah.
 (2)SecretaryThe term Secretary means the Secretary of the Interior. (3)TrailThe term Trail means the Red Rock Country Off-Highway Vehicle Trail established under section 902.
 (4)Federal landThe term Federal land means land owned by the Bureau of Land Management as depicted on the Utah PLI Recreation Plans Map and dated ____.
					902.Designation
 (1)In generalThe Secretary shall designate a trail system in the County— (A)for use by off-highway vehicles; and
 (B)to be known as the Red Rock Country Off-Highway Vehicle Trail. (2)RequirementsIn designating the trail, the Secretary shall prioritize a long distance route for off-highway vehicles that is generally depicted on the Utah PLI Recreation Plans Map and dated June 30, 2016, that—
 (A)connects the Federal land adjacent to Moab, Utah, to the Federal land adjacent to Grand Junction, Colorado, through the Dee Pass and Utah Rims Recreation Zone;
 (B)connects the Federal land adjacent to Moab, Utah, to the Federal land adjacent to Green River, Utah, through the Dee Pass and Utah Rims Recreation Zone;
 (C)connects the Federal land adjacent to Moab, Utah, to the Federal land adjacent to Monticello, Utah, through the Cameo Cliffs Recreation Zone;
 (D)uses existing routes, where feasible, which may include the Kokopelli Trail, the Orange Trail, and Trail 1;
 (E)minimizes the use of graded roads; and (F)creates a recreational experience that provides—
 (i)opportunities for scenic vistas; (ii)challenging terrain for off-highway vehicle travel;
 (iii)connections to other existing trail systems or trails; (iv)minimal conflicts between off-highway vehicle and non-off-highway vehicle users; and
 (v)off-highway vehicle singletrack and doubletrack options where feasible. (3)MapA map that depicts the Trail shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management.
					903.Management
 (a)In generalThe Secretary shall manage future designated routes on the Trail in a manner that— (1)is consistent with section 902; and
 (2)does not interfere with private property or water rights. (b)ClosureThe Secretary, in consultation with the State and the County, may temporarily close or permanently reroute, subject to subparagraph (C), a route on the Trail if the Secretary determines that—
 (1)the route is significantly damaging designated critical habitat or cultural resources; (2)the route threatens public safety;
 (3)closure of the route is necessary to repair damage to the Trail; or (4)closure of the route is necessary to repair resource damage.
 (c)ReroutingPortions of the route that are temporarily closed may be permanently rerouted by utilizing a previously closed route or constructing a new route.
 (d)NoticeThe Secretary shall provide information to the public regarding any designated routes on the Trail that are open, have been relocated, or are temporarily closed through—
 (1)use of appropriate signage within the Trail; and (2)use of the Internet and Web resources.
 (e)No effect on non-Federal land or interests in non-Federal landNothing in this title affects ownership, management, or other rights relating to non-Federal land or interests in non-Federal land.
					(f)Additional route construction
 (1)Feasibility studyNot later than 180 days after the date of enactment of this Act, the Secretary shall study the feasibility and public interest in constructing new routes as part of the Red Rock County Off-Highway Vehicle Trail to further off-highway vehicle recreational opportunities.
						(2)Construction
 (A)Construction authorizedIf the Secretary determines that the construction of a route on the Trail is feasible, construction is authorized.
 (B)Use of volunteer services and contributionsA route on the Trail may be constructed under this subsection through the acceptance of volunteer services and contributions from non-Federal sources to eliminate the need for Federal expenditures to construct the route.
 (3)ComplianceIn carrying out this subsection, the Secretary shall comply with— (A)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.);
 (B)this title; and (C)other applicable law.
							XLong-Term Indian Economic Development Certainty 
				1001.Indian economic development in San Juan County, Utah
 (a)McCraken Mesa Mineral TransferAll right and interest in the Federal minerals located within the McCraken Extension of the Navajo Nation shall be transferred to the Utah Navajo Trust Fund.
 (b)Use of royaltiesThe Act of March 1, 1933 (47 Stat. 1418), is amended in the first section, by striking 371/2 each place it appears and inserting 62.5. 1002.Ute Indian Tribe Economic Development Area (a)Split estate unificationWith respect to any land within the Uintah and Ouray Reservation, where the United States holds title to the surface or mineral estate in trust for the Ute Tribe but a Federal agency owns or manages the corresponding mineral or surface estate, the title to interests owned or managed by the Federal agency shall be held by the Secretary of the Interior in trust for the benefit of the tribe in order to unify the surface and mineral estates for the benefit of the tribe.
 (b)Minerals transferThe Bureau of Land Management shall transfer title to the mineral estate of public lands within the Hill Creek Extension (originally established under the Act of March 11, 1948 (62 Stat. 72)) south of the south boundary of Township 11 South, Salt Lake Base & Meridian, other than lands for which selection applications have been filed by the State of Utah with the Bureau of Land Management under authority of the Hill Creek Cultural Preservation and Energy Development Act, Public Law 133–133, to the Bureau of Indian Affairs to be held in trust for the benefit of the Ute Tribe.
 1003.Water study for Uintah and Duchesne CountiesThe Secretary of the Interior, using existing authorities through the Bureau of Reclamation, shall undertake a water study that includes a needs, opportunities and constraints assessment in Uintah and Duchesne Counties for storage of Ute tribal water and the use of water rights currently held by the Ute Tribe.
				XILong-Term Energy Development Certainty in Utah
 1101.Sense of CongressWithin Uintah, Carbon, Emery, Grand, Duchesne and San Juan counties in the State of Utah, the increased production and transmission of energy in a safe and environmentally sound manner is essential to the well-being of the rural Utahns and the American people. It is the sense of Congress that the Federal departments and agencies involved in energy development projects on Federal lands in Utah shall take appropriate actions, including Federal primacy delegation, to expedite projects that will increase the production or development of energy and mineral resources on Federal lands.
				1102.Actions to expedite energy-related projects
 (a)In generalThe State of Utah— (1)may establish a program covering the permitting processes, regulatory requirements, and any other provisions by which the State would exercise the rights of the State to develop and permit all forms of energy resources on available Federal land administered by the Price, Vernal, Moab, and Monticello Field Offices of the Bureau of Land Management; and
 (2)shall submit, as a condition of certification under section 1103(a), a declaration to the Department of the Interior that a program under paragraph (1) has been established or amended.
 (b)Amendment of programsThe State of Utah may amend a program developed and certified under this subtitle at any time. (c)Certification of amended programsAny program amended under subsection (b) shall be certified under section 1103(a).
					1103.Permitting and regulatory programs
 (a)Federal certification and transfer of development rightsUpon submission of a declaration by the State of Utah under section 1102(a)(2)— (1)the program under section 1102(a)(1) shall be certified; and
 (2)the State shall receive all rights from the Federal Government to permit all forms of energy resources covered by the program.
						(b)Issuance of permits
 (1)No later than 60 days after the enactment of this Act, the Governor of the State of Utah shall make an election as to whether the State of Utah will process permits for the development of any form of energy resource on available Federal land within the area covered by the Field Offices referenced in section 1102(a)(1). In the event the Governor elects to assume the permitting as set forth herein, he shall notify the Secretary of the Interior of his decision within 60 days.
 (2)Upon an election to assume permitting as set forth in paragraph (1), the process shall be in accordance with Federal statutes and regulations.
						1104.Judicial review
 (a)JurisdictionThe United States District Court for the District of Utah shall have original and exclusive jurisdiction over any civil action brought pursuant to this title.
 (b)Expedited ConsiderationThe Court shall set any civil action brought under this section for expedited consideration. 1105.Completion of administrative land exchange processThe land exchange application, referred to as UTU–78673 pending before the Moab Field Office, shall be considered in the public interest and completed.
				XIILong-Term Travel Management Certainty
				1201.Rights-of-way for certain roads
 (a)In generalSubject to valid existing rights and consistent with this section, the Secretary of the Interior shall acknowledge the State of Utah’s and its counties’ ownership of, and shall forever disclaim all Federal interest in, a right-of-way for public travel and access on all roads claimed as Class B, that are paved as of January 1, 2016, and identified as rights-of-way in judicial actions in the Federal court system as of January 1, 2016, in Uintah, Duchesne, Carbon, Emery, Grand, and San Juan counties, Utah.
 (b)Applicable lawA right-of-way disclaimed under subsection (a) shall constitute the United States acceptance of the county’s and State’s RS 2477 ownership and that all Federal ownership authority is extinguished. The State and counties in return shall withdraw lawsuits in the Federal court system affecting those individual disclaimed roads.
					(c)Administration
 (1)Each right-of-way disclaimed by the Secretary of the Interior under the provisions covered by subsection (b) of this title shall consist of the full geographic extent authorized by Utah State law in effect as of January 1, 2016.
 (2)Each right-of-way disclaimed pursuant to this title may be abandoned pursuant to Utah State law. (3)The right-of-way area of disturbance shall generally remain the same as of January 1, 2016.
 1202.Grand County Council recommendations for certain roadsThe recommendations of the Grand County Council, as depicted on the map entitled Grand County PLI Final Map 4–17–2015 and dated April 17, 2015, for Hey Joe Canyon, Tenmile Canyon, and Mineral Canyon roads shall be implemented by the Secretary of the Interior, with the seasonal closures beginning the Tuesday following Memorial Day through Labor Day.
 1203.Uintah County road certaintyNot later than two years after the enactment of this Act, and subject to valid existing rights and consistent with this section, the Secretary of the Interior shall grant a title V right-of-way to Uintah County for public travel and access upon all Class D roads, as claimed by the Uintah County on its duly adopted 2016 transportation map, and as described by GPS centerline description on file with Uintah County as a January 1, 2016, and that are also identified on the 2008 Vernal Resource Management Plan Transportation Plan.
				XIIILong-Term Grazing Certainty
 1301.Current permitted useUnless otherwise specified by this title, and pursuant to existing permits, on Federal lands managed by the Secretary of Agriculture or the Secretary of the Interior in Summit, Duchesne, Uintah, Grand, Emery, Carbon, and San Juan Counties, the grazing of domestic livestock shall continue and any adjustments in the numbers of livestock permitted should be made as a result of revisions in the normal grazing and land management planning and policy setting process.
 1302.Bighorn sheepOn Federal lands managed by the Secretary of Agriculture or the Secretary of the Interior in Summit, Duchesne, Uintah, Grand, Emery, Carbon, and San Juan Counties, the viability or existence of bighorn sheep shall not be used to remove or alter the use of domestic sheep or cattle where such use was permitted as of January 1, 2016.
 1303.Protection of grazing landsTo recognize the importance of public land grazing to the economy and culture of rural Utah, and to the State of Utah in general, it is the sense of Congress that this title shall ensure public grazing lands, including areas outside the areas designated in this title, not be reduced below current permitted levels, except for cases of extreme range conditions where water and forage is not available. The areas of public land that have reduced or eliminated grazing shall be reviewed and managed to support grazing at an economically viable level.
				CLOCAL PARTICIPATION 
			ILocal participation and planning
				101.Public Lands Initiative Planning and Implementation Advisory Committee
					(a)Establishment and purpose of Public Lands Initiative Planning and Implementation Advisory Committee
 (1)EstablishmentThe Secretary of the Interior and Secretary of Agriculture shall jointly establish and maintain the Public Lands Initiative Planning and Implementation Advisory Committee (in this title referred to as the Advisory Committee) to perform the duties in subsection (b).
 (2)PurposeThe purpose of the Advisory Committee is to advise the Secretaries of the Interior and Agriculture on the implementation of the Utah Public Lands Initiative Act.
 (b)DutiesThe Advisory Committee shall advise the relevant Secretary with regard to— (1)implementation of this title; and
 (2)policies or programs that encourage coordination among the public, local elected officials, and public lands stakeholders, and the State, tribes, and the Federal Government.
						(c)Appointment by the Secretaries
 (1)Appointment and termThe Secretaries of the Interior and Agriculture shall jointly appoint the members of the Advisory Committee for a term of 5 years beginning on the date of appointment. The Secretaries of the Interior and Agriculture may not reappoint members designated under subsection (d)(2)(B) to more than 3 terms.
 (2)Basic requirementsThe Secretaries of the Interior and Agriculture shall ensure that the Advisory Committee established meets the requirements of subsection (d).
 (3)Initial appointmentThe Secretaries of the Interior and Agriculture shall make initial appointments to the Advisory Committee not later than 180 days after the date of the enactment of this Act.
 (4)VacanciesThe Secretaries of the Interior and Agriculture shall fill vacancies on the Advisory Committee as soon as practicable after the vacancy has occurred.
 (5)CompensationMembers of the Advisory Committee shall not receive any compensation. (d)Composition of Advisory Committee (1)NumberThe Advisory Committee shall be comprised of no more than 22 members.
 (2)Community interests representedAdvisory Committee members shall reside in the State of Utah and represent the following: (A)Governmental interests (i)The Utah State Director of the Bureau of Land Management or a designated representative of the Director.
 (ii)The Regional Forester of Region 4 of the United States Forest Service or a designated representative of the Forester.
 (iii)A representative of the Bureau of Indian Affairs Western Region. (iv)A representative of the Bureau of Indian Affairs Navajo Region.
 (v)The Governor of the State of Utah or a designated representative of the Governor. (vi)The Director of the Utah Department of Natural Resources or a designated representative of the Director.
 (vii)The Chairperson of the Summit County Council or a designated representative of the Chairperson. (viii)The Chairperson of the Uintah County Commission or a designated representative of the Chairperson.
 (ix)The Chairperson of the Duchesne County Commission or a designated representative of the Chairperson.
 (x)The Chairperson of the Carbon County Commission or a designated representative of the Chairperson. (xi)The Chairperson of the Emery County Commission or a designated representative of the Chairperson.
 (xii)The Chairperson of the Grand County Council or a designated representative of the Chairperson. (xiii)The Chairperson of the San Juan County Commission or a designated representative of the Chairperson.
								(B)Community interests
 (i)The grazing community. (ii)The off-highway vehicle community.
 (iii)The sportsmen or hunting community. (iv)The energy development industry.
 (v)The guides and outfitters community. (vi)The non-off-highway vehicle recreation community.
 (vii)The conservation community. (viii)Archaeological, cultural, and historic interests.
 (ix)Biological interests. (3)Preservation of public advisory statusNo individual serving under subparagraph (2)(B) may be an officer or employee of the Federal Government or State of Utah.
 (4)Balanced representationIn appointing Advisory Committee members from the two categories in section 2, the Secretaries of the Interior and Agriculture shall provide for balanced and broad representation from within each category.
 (5)ChairpersonThe Secretaries of the Interior and Agriculture shall jointly select the chairperson of the Advisory Committee for a term of 5 years beginning on the date of appointment.
						(e)Annual Advisory Committee Report
 (1)Report submissionThe Advisory Committee shall submit a report no later than September 30 of each year to the Secretaries of the Interior and Agriculture, the Committee on Natural Resources of the House of Representatives, and the Committees on Agriculture, Nutrition, and Forestry, and Energy and Natural Resources of the Senate. If the Advisory Committee cannot meet the September 30 deadline in any year, the Secretary of the Interior or Secretary of Agriculture shall advise the Chair of each such Committee of the reasons for such delay and the date on which the submission of the report is anticipated.
 (2)ContentsThe report required by paragraph (1) shall describe— (A)the activities of the Advisory Committee during the preceding year;
 (B)the reports and recommendations made by the Advisory Committee to the Secretaries of the Interior and Agriculture during the preceding year; and
 (C)an accounting of actions taken by the Secretaries of the Interior and Agriculture as a result of the recommendations.
							(f)Other Advisory Committee authorities and requirements
 (1)Staff assistanceThe Advisory Committee may request and the Secretaries of the Interior and Agriculture may provide periodic staff assistance from Federal employees under the jurisdiction of the relevant Secretary.
						(2)Meetings
 (A)FrequencyThe Advisory Committee shall meet at the call of the Secretaries of the Interior or Agriculture, the Chairperson, or a majority of the members. Meetings shall be held no fewer than 1 time a year. A majority constitutes a quorum for business of the Advisory Committee.
 (B)Open meetingsAll meetings of the Advisory Committee shall be announced at least one week in advance in publications of general circulation and shall be open to the public.
 (3)RecordsThe Advisory Committee shall maintain records of the meetings of the Advisory Committee and make the records available for public inspection.
						DBear Ears National Conservation Area
			IBear Ears National Conservation Area
 101.FindingsCongress finds the following: (1)The lands within Bears Ears National Conservation Area have been used by Native Americans for thousands of years.
 (2)The unique, intact archaeological record found throughout the Bears Ears National Conservation Area is sacred to numerous Native American tribes and Pueblos and is of great significance to American history.
 (3)Tribes and Pueblos maintain deep connections and commitments to the lands within the Bears Ears National Conservation Area and continue to rely on and use these lands for ceremonies, spiritual rejuvenation, gathering herbs, firewood and cedar poles, hunting for game, and caretaking of sacred places.
 (4)Many local residents, many with early pioneer heritage, have similarly strong attachments to the land and associated lifestyles, both vocational and avocational.
 (5)Many visitors develop similar attachments and appreciation for these landscapes. 102.EstablishmentCertain Federal land, comprising of approximately 857,603 acres administered by the Bureau of Land Management and U.S. Forest Service in San Juan County as generally depicted on the map entitled Utah PLI National Conservation Area Map dated June 30, 2016, to be known as the Bears Ears National Conservation Area.
				103.Map and legal description
 (a)In generalNot later than two years from the date of enactment of this Act, the relevant Secretary shall file a map and legal description of the National Conservation Areas established by sections 201 of this title with the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate.
 (b)Force and effectEach map and legal description submitted under this section shall have the same force and effect as if included in this title, except that the relevant Secretary may make minor modifications of any clerical or typographical errors in the map or legal description provided that prior to any modifications, clerical or typographical changes, these changes are reported to the State of Utah and the affected county.
 (c)Public availabilityA copy of the map and legal description shall be on file and available for public inspection in the appropriate offices of the Bureau of Indian Affairs, the Bureau of Land Management, and the United States Forest Service.
					104.Administration of Bear Ears National Conservation Area
 (a)PurposesIn accordance with this title, the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.), and other applicable laws, the relevant Secretary shall manage the Bears Ears National Conservation Area (hereinafter referred to as Bears Ears) established by section 102 in a manner that—
 (1)protects, conserves, and enhances the unique and nationally important historic, cultural, scientific, scenic, recreational, archaeological, natural, and educational resources of Bears Ears;
 (2)maintains and enhances cooperative and innovative management practices between resource managers, private landowners, and the public in Bears Ears;
 (3)recognizes and maintains historic uses of Bears Ears; (4)provides for traditional access by indigenous persons for culturally significant subsistence, including but not limited to traditional gathering, wood cutting, hunting, and cultural and religious uses within Bears Ears;
 (5)consistent with the Native American Graves Repatriation and Protection Act (Public Law 101–601; 25 U.S.C. 3001 et seq.; 104 Stat. 3048), the National Historic Preservation Act (Public Law 89–665; 54 U.S.C. 300101 et seq.), and the Utah State Antiquities Act (UCA 9–8–301–308) protects and preserves and minimizes disturbance to Native American archaeological sites, including human remains, from permitted uses of Bears Ears; and
 (6)integrates Native American Traditional Ecological Knowledge as defined in 36 CFR 219.19 to improve social, economic, and ecological sustainability in accordance with U.S. Forest Service 2016 Planning Rule regulations (36 C.F.R. 219).
						(b)Management plans
 (1)Plan requiredNot later than 2 years after the date of enactment of this Act, the relevant Secretary shall develop a management plan for the long-term management of each Conservation Area.
 (2)Recommendations and consultationThe relevant Secretary shall prepare the management plan in consultation and coordination with local and tribal governments, the public, and the Public Lands Initiative Planning and Implementation Advisory Committee established under Division C of this Act. If the relevant Secretary does not incorporate recommendations submitted by the State, local governments, and Indian tribes into the management plans, the relevant Secretary shall submit a written explanation before the effective date of the management plan to the House Committee on Natural Resources and Senate Committee on Energy and Natural Resources outlining the reasons for rejecting the recommendations.
 105.General provisionsThe General Provisions in title II section 204 shall apply to this title. 106.Cooperating agenciesThe Secretary of the Interior shall designate and involve as cooperating agencies interested tribes and Pueblos that trace their culture and heritage to the lands within the Bears Ears National Conservation Area in accordance with the National Environmental Policy Act (42 U.S.C. 4321 et seq.).
				107.Bears Ears Tribal Commission
 (a)Creation of CommissionIn preparing the management plan subject to section 104(b) for the Bears Ears, the Secretary of the Interior shall create a Commission consisting of one representative from each tribe or Pueblo that enters into cooperating agency status pursuant to section 106. The Secretary shall actively seek advice and carefully and fully consider the views of the Commission.
 (b)Stakeholder Advisory Council RepresentativeThe Commission shall select either a representative from the Commission or the Tribal Liaison to be the tribal interest representative on the Advisory Council.
 108.Tribal employmentIn employing individuals to perform any administrative, interpretation, construction, maintenance, or other service in the Bears Ears National Conservation Area, the Secretary of the Interior shall give priority consideration to members of tribes that meet publically posted job qualifications and criteria consistent with standard Federal hiring practices.
 109.Tribal liaisonThe Secretary of the Interior shall appoint a liaison to the tribes that enter into cooperating agency status pursuant to section 106. The liaison shall work to ensure the voice and perspectives of the cooperating tribal entities are represented in the management of the Bears Ears National Conservation Area.
				110.Bears Ears Advisory Committee
					(a)Establishment and purpose of the Bears Ears Advisory Committee
 (1)EstablishmentThe Secretary of the Interior shall establish and maintain the Bears Ears Advisory Committee to perform the duties in subsection (b).
 (2)PurposeThe purpose of the Bears Ears Advisory Committee is to advise the Secretary of the Interior on the Bears Ears National Conservation Area.
 (b)DutiesThe Bears Ears Advisory Committee shall advise the Secretary of the Interior with regard to— (1)implementation of the Bears Ears National Conservation Area Management Plan; and
 (2)administration of the Bears Ears National Conservation Area. (c)Appointment by the Secretary (1)Appointment and termThe Secretary of the Interior shall appoint the members of the Bears Ears Advisory Committee for a term of five years beginning on the date of appointment. The Secretary of the Interior may not reappoint members to more than three terms.
 (2)Basic requirementsThe Secretary of the Interior shall ensure that the Bears Ears Advisory Committee established meets the requirements of subsection (d).
 (3)Initial appointmentThe Secretary of the Interior shall make initial appointments to the Bears Ears Advisory Committee not later than 180 days after the date of the enactment of this Act.
 (4)VacanciesThe Secretary of the Interior shall make appointments to fill vacancies on the Bears Ears Advisory Committee as soon as practicable after the vacancy has occurred.
 (5)CompensationMembers of the Bears Ears Advisory Committee shall not receive any compensation. (d)Composition of Bears Ears Advisory Committee (1)NumberThe Bears Ears Advisory Committee shall be comprised of no more than 10 members.
 (2)Community interests representedBears Ears Advisory Committee members shall reside in the State of Utah and be representative of the following members:
 (A)One representative with historical expertise in the Hole-in-the-Rock Trail. (B)One representative with paleontological expertise.
 (C)One representative with archaeological or historic expertise. (D)One representative of the off-highway vehicle community.
 (E)One representative of the non-off-highway vehicle recreation community. (F)One representative from the conservation community.
 (G)One representative from the sportsmen community. (H)One representative from the livestock grazing community.
 (I)One representative of the San Juan County commission. (J)One representative of the Tribal Collaboration Commission.
 (3)Preservation of public advisory statusNo individual serving under section 2 may be an officer or employee of the Federal Government or State of Utah Government.
 (4)Balanced representationIn appointing Bears Ears Advisory Committee members from the two categories in section 2, the Secretary of the Interior shall provide for balanced and broad representation from within each category.
 (5)ChairpersonThe Secretary of the Interior shall select the chairperson of the Bears Ears Advisory Committee for a term of five years beginning on the date of appointment.
						(e)Annual Bears Ears Advisory Committee Report
 (1)Report submissionThe Bears Ears Advisory Committee shall submit a report no later than September 30 of each year to the Secretary of the Interior, the Committee on Natural Resources of the House of Representatives, and the Committee on Agriculture, Nutrition, and Forestry of the Senate. If the Bears Ears Advisory Committee cannot meet the September 30 deadline in any year, the Secretary of the Interior shall advise the Chair of each such Committee of the reasons for such delay and the date on which the submission of the report is anticipated.
 (2)ContentsThe report required by paragraph (1) shall describe— (A)the activities of the Bears Ears Advisory Committee during the preceding year;
 (B)the reports and recommendations made by the Bears Ears Advisory Committee to the Secretary of the Interior during the preceding year; and
 (C)an accounting of actions taken by the Secretary of the Interior as a result of the recommendations. (f)Other Bears Ears Advisory Committee authorities and requirements (1)Staff assistanceThe Bears Ears Advisory Committee may submit to the Secretary of the Interior a request for periodic staff assistance from Federal employees under the jurisdiction of the Secretary.
						(2)Meetings
 (A)FrequencyThe Bears Ears Advisory Committee shall meet at the call of the Secretary of the Interior, the Chairperson, or a majority of the members. Meetings shall be held no less than one time per year. A majority must be present to constitute an official meeting of the Bears Ears Advisory Committee.
 (B)Open meetingsAll meetings of the Bears Ears Advisory Committee shall be announced at least one week in advance in publications of general circulation and shall be open to the public.
							